 



Exhibit 10.2
EXECUTION COPY
 
$700,000,000
CREDIT AGREEMENT
among
TESORO CORPORATION,
as Borrower,
The Several Lenders
from Time to Time Parties Hereto,
LEHMAN BROTHERS INC.
and
J.P. MORGAN SECURITIES INC.,
as Joint Lead Arrangers,
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Syndication Agent
and
LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent
Dated as of May 11, 2007
 



--------------------------------------------------------------------------------



 



 

EXECUTION COPY
TABLE OF CONTENTS

                                      Page SECTION 1. DEFINITIONS     1  
 
    1.1     Defined Terms     1  
 
    1.2     Other Definitional Provisions     19  
 
                    SECTION 2. AMOUNT AND TERMS OF COMMITMENTS     19  
 
    2.1     Commitments     19  
 
    2.2     Procedure for Borrowing     19  
 
    2.3     Repayment of Loans; Evidence of Debt     20  
 
    2.4     Fees     20  
 
    2.5     Optional Prepayments     20  
 
    2.6     Mandatory Prepayments and Commitment Reductions     21  
 
    2.7     Conversion and Continuation Options     21  
 
    2.8     Minimum Amounts and Maximum Number of Eurodollar Tranches     22  
 
    2.9     Interest Rates and Payment Dates     22  
 
    2.10     Computation of Interest and Fees     22  
 
    2.11     Inability to Determine Interest Rate     23  
 
    2.12     Pro Rata Treatment and Payments     23  
 
    2.13     Requirements of Law     25  
 
    2.14     Taxes     26  
 
    2.15     Indemnity     27  
 
    2.16     Illegality     28  
 
    2.17     Change of Lending Office     28  
 
                    SECTION 3. REPRESENTATIONS AND WARRANTIES     28  
 
    3.1     Existence and Standing     28  
 
    3.2     Authorization and Validity     28  
 
    3.3     No Conflict; Government Consent     29  
 
    3.4     Financial Statements     29  
 
    3.5     Material Adverse Change     29  
 
    3.6     Taxes     29  
 
    3.7     Litigation and Contingent Obligations     30  
 
    3.8     Subsidiaries     30  
 
    3.9     ERISA     30  
 
    3.10     Accuracy of Information     30  
 
    3.11     Regulation U     30  
 
    3.12     Material Agreements     30  
 
    3.13     Compliance With Laws     30  
 
    3.14     Ownership of Properties     31  
 
    3.15     Plan Assets; Prohibited Transactions     31  
 
    3.16     Environmental Matters     31  
 
    3.17     Investment Company Act     31  
 
    3.18     Insurance     31  

i



--------------------------------------------------------------------------------



 



EXECUTION COPY

                                      Page
 
    3.19     No Default or Unmatured Default     31  
 
    3.20     Use of Proceeds     31  
 
                    SECTION 4. CONDITIONS PRECEDENT     32  
 
    4.1     Effectiveness of Commitment     32  
 
                    SECTION 5. AFFIRMATIVE COVENANTS     34  
 
    5.1     Financial Reporting     34  
 
    5.2     Conduct of Business     35  
 
    5.3     Maintenance of Properties     36  
 
    5.4     Inspection; Keeping of Books and Records     36  
 
    5.5     Notice of Default     36  
 
    5.6     Taxes     36  
 
    5.7     Insurance     36  
 
    5.8     Compliance with Laws     37  
 
    5.9     Pro Forma Financial Statements     37  
 
    5.10     Future Guarantors     37  
 
    5.11     Confidential Information Memoranda     37  
 
    5.12     Use of Proceeds     38  
 
                    SECTION 6. NEGATIVE COVENANTS     38  
 
    6.1     Financial Condition Covenants     38  
 
    6.2     Limitation on Indebtedness     39  
 
    6.3     Limitation on Liens     40  
 
    6.4     Limitation on Merger     42  
 
    6.5     Limitation on Disposition of Property     42  
 
    6.6     Limitation on Restricted Payments     43  
 
    6.7     Limitation on Investments     43  
 
    6.8     Limitation on Transactions with Affiliates     44  
 
    6.9     Limitation on Subsidiary Covenants     44  
 
    6.10     Limitation on Contingent Obligations     44  
 
    6.11     Limitation on Financial Contracts     45  
 
    6.12     Limitation on Repayment of Indebtedness     45  
 
    6.13     Limitation on Multiemployer Plans     45  
 
                    SECTION 7. EVENTS OF DEFAULT     45  
 
                    SECTION 8. GUARANTEE     48  
 
    8.1     Guarantee     48  
 
    8.2     Right of Contribution     48  
 
    8.3     No Subrogation     49  
 
    8.4     Amendments, etc. with respect to the Obligations     49  
 
    8.5     Guarantee Absolute and Unconditional     49  
 
    8.6     Reinstatement     50  
 
    8.7     Payments     50  

ii



--------------------------------------------------------------------------------



 



EXECUTION COPY

                                      Page SECTION 9. THE AGENTS     50  
 
    9.1     Appointment     50  
 
    9.2     Delegation of Duties     51  
 
    9.3     Exculpatory Provisions     51  
 
    9.4     Reliance by Agents     51  
 
    9.5     Notice of Default     52  
 
    9.6     Non-Reliance on Agents and Other Lenders     52  
 
    9.7     Indemnification     52  
 
    9.8     Agent in Its Individual Capacity     53  
 
    9.9     Successor Administrative Agent     53  
 
    9.10     Authorization to Release Guarantees     53  
 
    9.11     The Arrangers     53  
 
                    SECTION 10. MISCELLANEOUS     54  
 
    10.1     Amendments and Waivers     54  
 
    10.2     Notices     55  
 
    10.3     No Waiver; Cumulative Remedies     56  
 
    10.4     Survival of Representations and Warranties     56  
 
    10.5     Payment of Expenses     56  
 
    10.6     Successors and Assigns; Participations and Assignments     58  
 
    10.7     Adjustments; Set-off     60  
 
    10.8     Counterparts     61  
 
    10.9     Severability     61  
 
    10.10     Integration     61  
 
    10.11     GOVERNING LAW     61  
 
    10.12     Submission To Jurisdiction; Waivers     61  
 
    10.13     Acknowledgments     62  
 
    10.14     Confidentiality     62  
 
    10.15     Release of Guarantee Obligations     63  
 
    10.16     Accounting Changes     63  
 
    10.17     WAIVERS OF JURY TRIAL     64  

iii



--------------------------------------------------------------------------------



 



EXECUTION COPY
SCHEDULES:

     
1.1
  Commitments
3.8
  Subsidiaries
3.9
  Exceptions to ERISA
6.2(b)
  Existing Indebtedness
6.3(e)
  Existing Liens
6.7(b)
  Existing Investments

EXHIBITS:

     
A
  Form of Compliance Certificate
B
  Form of Closing Certificate
C
  Form of Assignment and Acceptance
D
  Form of Legal Opinion of Fulbright & Jaworski L.L.P.
E
  Form of Note
F
  Form of Exemption Certificate
G
  Form of Borrowing Notice
H
  Wire Instructions
I
  Closing Documents
J
  Officer’s Certificate
K
  Solvency Certificate

 



--------------------------------------------------------------------------------



 



 

          CREDIT AGREEMENT, dated as of May 11, 2007, among TESORO CORPORATION,
a Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), LEHMAN BROTHERS INC. and J.P. MORGAN SECURITIES INC., as joint lead
arrangers (in such capacity, the “Arrangers”), JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as syndication agent (in such capacity, together with its
successors in such capacity, the “Syndication Agent”), and LEHMAN COMMERCIAL
PAPER INC., as administrative agent (in such capacity, the “Administrative
Agent”).
W I T N E S S E T H:
          WHEREAS, the Borrower has requested that the Lenders make an interim
loan credit facility available to the Borrower in order to (i) fund a portion of
the acquisition by the Borrower and its subsidiaries of certain of the assets
(the “Shell Acquired Assets”) of Shell Oil Products US located in southern
California (the “Shell Acquisition”) pursuant to the Shell Acquisition
Agreements, and (ii) pay related costs and expenses incurred in connection with
the Shell Acquisition and the financing thereof;
          WHEREAS, the Lenders are willing to make such interim loan credit
facility available upon and subject to the terms and conditions hereinafter set
forth;
          NOW, THEREFORE, in consideration of the promises and the agreements
hereinafter set forth and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:
SECTION 1. DEFINITIONS
          1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
          “Acquisition”: means any transaction, or any series of related
transactions, consummated on or after the Closing Date, by which the Borrower or
any of its Subsidiaries (i) acquires any going business or all or substantially
all of the assets of any firm, corporation or limited liability company, or
division thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding ownership interests of a partnership or limited
liability company of any Person.
          “Administrative Agent”: as defined in the preamble hereto.
          “Affiliate”: of any Person means any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
A Person shall be deemed to control another Person if the controlling Person is
the “beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934) of 10% or more of any class of voting securities (or other
ownership interests) of the controlled Person or possesses, directly or
indirectly, the



--------------------------------------------------------------------------------



 



2

power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of voting securities, by contract
or otherwise.
          “Agents”: the collective reference to the Syndication Agent and the
Administrative Agent.
          “Aggregate Exposure”: with respect to any Lender at any time, an
amount equal to (a) until the Closing Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the aggregate then unpaid
principal amount of such Lender’s Loans.
          “Aggregate Exposure Percentage”: with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the sum of the Aggregate Exposures of all Lenders at such time.
          “Agreement”: this Credit Agreement, as amended, supplemented or
otherwise modified from time to time.
          “Agreement Accounting Principles”: means US GAAP, applied in a manner
consistent with that used in preparing the financial statements of the Borrower
referred to in Section 3.4; provided, however, that with respect to the
calculation of the financial covenants set forth in Section 6.1 (and the defined
terms used in such Sections), “Agreement Accounting Principles” means US GAAP as
in effect in the United States as of the Closing Date, applied in a manner
consistent with that used in preparing the financial statements of the Borrower
referred to in Section 3.4 hereof.
          “Applicable Margin”: a per annum rate for each period set forth below:

                      Base Rate   Eurodollar     Loans   Loans
From and including the Closing Date to but excluding the date which is 90 days
after the Closing Date
    0.25 %     1.25 %
From and including the date which is 90 days after the Closing Date to but
excluding the date which is 135 days after the Closing Date
    0.50 %     1.50 %
From and including the date which is 135 days after the Closing Date to but
excluding the date which is 180 days after the Closing Date
    0.75 %     1.75 %
Thereafter
    1.25 %     2.25 %

          “Arrangers”: as defined in the preamble hereto.
          “Asset Sale”: any Disposition of Property or series of related
Dispositions of Property which yields gross proceeds to the Borrower or any of
its Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds).



--------------------------------------------------------------------------------



 



3

          “Assignee”: as defined in Section 10.6(c).
          “Assignor”: as defined in Section 10.6(c).
          “Authorized Officer”: means any of the chief executive officer,
president, chief operating officer, chief financial officer, treasurer, vice
president-finance or vice president-controller of the Borrower, acting singly.
          “Base Rate”: means, for any day, a fluctuating rate of interest per
annum equal to the higher of (i) the Prime Rate for such day and (ii) the sum of
(a) the Federal Funds Effective Rate for such day and (b) one-half of one
percent (0.5%) per annum.
          “Base Rate Loans”: Loans for which the applicable rate of interest is
based upon the Base Rate.
          “Benefitted Lender”: as defined in Section 10.7.
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrower”: as defined in the preamble hereto.
          “Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit G, delivered to the
Administrative Agent.
          “Business Day”: means (i) with respect to any borrowing, payment or
rate selection of Eurodollar Loans, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago, Illinois and New York, New York for
the conduct of substantially all of their commercial lending activities,
interbank wire transfers can be made on the Fedwire system and dealings in
Dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago, Illinois and New York, New York for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.
          “Capital Lease Obligations”: of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
          “Capitalized Lease”: of a Person means any lease of Property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with Agreement Accounting Principles.



--------------------------------------------------------------------------------



 



4

          “Cash Equivalents”: (i) short-term obligations of, or fully guaranteed
by, the United States of America, and the senior notes of government sponsored
enterprises, (ii) commercial paper rated A-1 or better by S&P or P-1 or better
by Moody’s, (iii) demand deposit accounts maintained in the ordinary course of
business, (iv) certificates of deposit issued by and time deposits with
commercial banks (whether domestic or foreign) having capital and surplus in
excess of $100,000,000; provided in each case that the same provides for payment
of both principal and interest (and not principal alone or interest alone) and
is not subject to any contingency regarding the payment of principal or
interest, (v) tax exempt, auction rate securities, and variable rate demand
notes which are AAA rated, (vi) money market mutual funds where total investment
does not exceed five percent of total assets, and (vii) repurchase agreements
that are collateralized by securities for direct investments.
          “Change of Control”: the occurrence of any of the following events:
(i) there shall be consummated (A) any consolidation or merger of the Borrower
in which the Borrower is not the continuing or surviving corporation or pursuant
to which shares of the Borrower’s common stock would be converted into cash,
securities or other property, other than a merger of the Borrower where a
majority of the Board of Directors of the surviving corporation are, and for a
two year period after the merger continue to be, persons who were directors of
the Borrower immediately prior to such merger or were elected as directors, or
nominated for election as directors, by a vote of at least two-thirds of the
directors then still in office who were directors of the Borrower immediately
prior to such merger, or (B) any sale, lease, exchange or transfer (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Borrower, unless, immediately following such sale, lease, exchange
or transfer, such assets are owned, directly or indirectly, by the Borrower or
one or more Subsidiaries of the Borrower; (ii) the shareholders of the Borrower
shall approve any plan or proposal for the liquidation or dissolution of the
Borrower; (iii) (A) any “person” as defined in the Securities Exchange Act of
1934 (the “Exchange Act”), other than the Borrower or a Subsidiary or any
employee benefit plan sponsored by the Borrower or a Subsidiary, shall become
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Borrower representing 50% or more of the combined voting
power of the Borrower’s then outstanding securities ordinarily (and apart from
rights accruing in special circumstances) having the right to vote in the
election of directors, as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise, and (B) at any time
during a period of two consecutive years thereafter, individuals who immediately
prior to the beginning of such period constituted the Board of Directors of the
Borrower shall cease for any reason to constitute at least a majority thereof,
unless the election or the nomination by the Board of Directors for election by
the Borrower’s shareholders of each new director during such period was approved
by a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period; or (iv) a “Change of Control” or like
event under any agreement, document or instrument evidencing any Material
Indebtedness.
          “Closing Date”: means May 11, 2007.
          “Code”: means the Internal Revenue Code of 1986, as amended, reformed
or otherwise modified from time to time, and any rule or regulation issued
thereunder.
          “Commitment”: as to any Lender, the obligation of such Lender, if any,
to make a Loan to the Borrower hereunder in a principal amount not to exceed the
amount set forth under the



--------------------------------------------------------------------------------



 



5

heading “Commitment” opposite such Lender’s name on Schedule 1.1 hereto, as the
same may be changed from time to time pursuant to the terms hereof. The
aggregate amount of the Commitments is $700,000,000.
          “Compliance Certificate”: a certificate duly executed by a Authorized
Officer, substantially in the form of Exhibit A.
          “Confidential Information Memoranda”: as defined in Section 5.11(a).
          “Consolidated EBITDA”: means Consolidated Net Income plus, to the
extent deducted from revenues in determining Consolidated Net Income,
(i) Consolidated Interest Expense, (ii) income and franchise tax expense,
(iii) depreciation, (iv) amortization and (v) any other non-cash charges, minus,
to the extent included in Consolidated Net Income, (i) interest income (except
to the extent deducted in determining Consolidated Interest Expense) and
(ii) any other non-cash income, all reported for the Borrower and its
Subsidiaries on a consolidated basis.
          “Consolidated Indebtedness”: at any date, the aggregate principal
amount of all Indebtedness of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with US GAAP.
          “Consolidated Indebtedness to Capitalization Ratio”: at any date, the
ratio of (a) Consolidated Indebtedness at such date to (b) the sum of
Consolidated Indebtedness and Consolidated Net Worth at such date.
          “Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA of the Borrower and its Subsidiaries for such period to
(b) Consolidated Interest Expense of the Borrower and its Subsidiaries for such
period.
          “Consolidated Interest Expense”: means, with reference to any period,
the accrued interest expense of the Borrower and its Subsidiaries reported on a
consolidated basis for such period, including, without limitation, yield or any
other financing costs resembling interest which are payable under any
Receivables Purchase Facility.
          “Consolidated Net Income”: means, with reference to any period, the
consolidated net earnings (or loss) of the Borrower and its Subsidiaries
reported for such period.
          “Consolidated Net Worth”: means at any time, with respect to any
Person, the consolidated total stockholders’ equity of such Person and its
Subsidiaries reported on a consolidated basis in accordance with Agreement
Accounting Principles and as reported in such Person’s most recent Form 10-K or
Form 10-Q filing, as applicable, with the U.S. Securities and Exchange
Commission, minus at all times all items that are reported in such Form 10-K or
Form 10-Q filing, as applicable, as “acquired intangibles net” and “goodwill.”
          “Contingent Obligation”: of a Person means any agreement, undertaking
or arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other



--------------------------------------------------------------------------------



 



6

Person against loss; provided, however, that amounts held or allocated as
reserves for obligations arising under or in connection with (i) any Plan or
other pension fund related item, (ii) litigation, judgments and legal
proceedings, and (iii) compliance with Environmental Laws, including, without
limitation, the remediation of any environmental related issues with respect to
its Property, shall not constitute “Contingent Obligations.”
          “Continuing Director”: with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (i) was a
member of such board of directors on the Closing Date, or (ii) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election; provided that any individual who is so elected
or nominated in connection with a merger, consolidation, acquisition or similar
transaction shall not be a Continuing Director unless such individual was a
Continuing Director prior thereto.
          “Controlled Group”: means all members of a controlled group of
corporations or other business entities and all trades or businesses (whether or
not incorporated) under common control which, together with the Borrower or any
of its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
          “Default”: means an event described in Section 7.
          “Derivatives Counterparty”: as defined in Section 6.6.
          “Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.
          “Dollar” “dollar” and “$”: means the lawful currency of the United
States of America.
          “Domestic Subsidiary”: any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States of America.
          “Environmental Laws”: means any and all federal, state and local
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.
          “ERISA”: means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rules or regulations promulgated thereunder.
          “Eurodollar Base Rate”: means, with respect to any Eurodollar Advance
for any Interest Period, the rate appearing on Reuters BBA Libor Rates Page 3750
(or on any successor or



--------------------------------------------------------------------------------



 



7

substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in Dollars in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for deposits in Dollars with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “Eurodollar Base Rate” with respect to such Eurodollar
Advance for such Interest Period shall be the rate at which deposits in Dollars
of $5,000,000 and for a maturity comparable to such Interest Period are offered
by the principal London office of the Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period.
          “Eurodollar Loans”: Loans for which the applicable rate of interest is
based upon the Eurodollar Rate.
          “Eurodollar Rate”: means, with respect to a Eurodollar Loan for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base
Rate applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the then Applicable Margin, changing as and when the Applicable Margin
changes.
          “Eurodollar Tranche”: the collective reference to Eurodollar Loans the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).
          “Event of Default”: any of the events specified in Section 7, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
          “Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of
which the guaranteeing by such Subsidiary of the Obligations, would, in the good
faith judgment of the Borrower, result in adverse tax consequences to the
Borrower.
          “Excluded Subsidiary”: means each of Tesoro Canada Supply &
Distribution Ltd., Tesoro (UK) Supply & Trading, Ltd., Philosopher’s Stone Land
Company, Philosopher’s Stone Land Partners, L.P., AHZ, LLC, MZH, LLC, ZAO, LLC,
Tesoro Marine Services, LLC, Tesoro Marine Services Holding Company, Interior
Fuels Company, Tesoro Petroleum (Singapore) Pte. Ltd., and such other
Subsidiaries that the Borrower, with the Administrative Agent’s prior written
consent, may identify to the Administrative Agent and the Lenders from time to
time; provided, that no entity (including any subsidiary of an Excluded
Subsidiary) that is or becomes a guarantor under the Senior Notes Indentures
shall be an Excluded Subsidiary.
          “Facility”: the Commitments and the Loans made thereunder.
          “Federal Funds Effective Rate”: means, for any day, an interest rate
per annum equal to the weighted average (rounded upwards, if necessary, to the
next 1/100th of 1%) of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or, if such day is not a



--------------------------------------------------------------------------------



 



8

Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average (rounded upwards, if necessary, to the next 1/100th of
1%) of the quotations at approximately 10:00 a.m. (Chicago time) for such day
for such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.
          “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
          “Funding Office”: the office specified from time to time by the
Administrative Agent as its funding office by notice to the Borrower and the
Lenders.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
          “Guarantee”: means the guarantee provided by each Guarantor pursuant
to Section 8 of this Agreement.
          “Guarantors”: each Subsidiary of the Borrower in existence on the
Closing Date (other than an Excluded Foreign Subsidiary), each new Subsidiary
that incurs a Guarantee pursuant to Section 5.10, and each Subsidiary during any
period that it is a guarantor under any of the Senior Notes Indentures.
          “Indebtedness”: of a Person means, at any time, without duplication,
such Person’s (i) obligations for borrowed money, (ii) obligations representing
the deferred purchase price of Property or services (other than current accounts
payable arising in the ordinary course of such Person’s business payable on
terms customary in the trade), (iii) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from Property now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, bonds, debentures, acceptances, or other instruments,
(v) obligations to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (vi) Capitalized Lease Obligations, (vii) Contingent Obligations of
such Person, (viii) reimbursement obligations under Letters of Credit, bankers’
acceptances, surety bonds and similar instruments, (ix) Off-Balance Sheet
Liabilities, (x) obligations under Sale and Leaseback Transactions, (xi) Net
Mark-to-Market Exposure under Rate Management Transactions, (xii) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any capital stock of such Person, (xiii) the
liquidation value of any mandatorily redeemable preferred capital stock of such
Person or its Subsidiaries held by any Person other than such Person and its
wholly-owned Subsidiaries, (xiv) obligations of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer, but only to the extent to which there is recourse to such Person
for the payment of such obligations, and (xv) any other obligation for borrowed
money which in accordance with Agreement Accounting Principles would be shown as
a liability on the consolidated balance sheet of such Person.



--------------------------------------------------------------------------------



 



9

Obligations of the Borrower and its Subsidiaries to pay dues to Marine Spill
Response Corporation in an aggregate amount of up to $4,000,000 shall not be
deemed to constitute Indebtedness. Obligations in an aggregate amount not in
excess of $7,000,000 at any time owing in respect of the Borrower’s retention
and use of Cook Inlet Spill Prevention and Response, Inc. (which provides the
Borrower with spill-response capabilities) shall not constitute Indebtedness.
          “Indemnified Liabilities”: as defined in Section 10.5.
          “Indemnitee”: as defined in Section 10.5.
          “Information”: as defined in Section 5.11(b).
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Interest Payment Date”: (a) as to any Base Rate Loan, the last day of
each March, June, September and December to occur while such Loan is outstanding
and the final maturity date of such Loan, (b) as to any Eurodollar Loan having
an Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.
          “Interest Period”: means, with respect to a Eurodollar Loan, a period
of one, two, three or six months, commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on but
exclude the day which corresponds numerically to such date one, two, three or
six months thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.
          “Investments”: of a Person means any loan, advance (other than
commission, travel and similar advances to officers and employees made in the
ordinary course of business), extension of credit (other than accounts
receivable arising in the ordinary course of business on terms customary in the
trade) or contribution of capital by such Person; stocks, bonds, mutual funds,
partnership interests, notes, debentures or other securities owned by such
Person; any deposit accounts and certificates of deposit owned by such Person;
and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person.
          “Lenders”: as defined in the preamble hereto.



--------------------------------------------------------------------------------



 



10

          “Letter of Credit”: of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.
          “Lien”: means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement, and, in the case of stock, stockholders agreements, voting trust
agreements and all similar arrangements).
          “Loan”: as defined in Section 2.1.
          “Loan Documents”: this Agreement and the Notes.
          “Loan Parties”: the Borrower and each Subsidiary of the Borrower that
is a party to a Loan Document.
          “Loan Percentage”: as to any Lender at any time, the percentage which
such Lender’s Commitment then constitutes of the aggregate Commitments (or, at
any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Loans then outstanding constitutes of the aggregate
principal amount of the Loans then outstanding).
          “Material Adverse Effect”: means a material adverse effect on (i) the
business, Property, condition (financial or otherwise), operations or results of
operations of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower or any Guarantor to perform its obligations under the
Loan Documents, or (iii) the validity or enforceability of the Loan Documents or
the rights or remedies of the Administrative Agent or the Lender thereunder.
          “Material Indebtedness” means any Indebtedness in an outstanding
principal amount of $25,000,000 or more in the aggregate (or the equivalent
thereof in any currency other than Dollars).
          “Material Indebtedness Agreement”: means any agreement under which any
Material Indebtedness was created or is governed or which provides for the
incurrence of Indebtedness in an amount which would constitute Material
Indebtedness (whether or not an amount of Indebtedness constituting Material
Indebtedness is outstanding thereunder).
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products,
polychlorinated biphenyls, urea-formaldehyde insulation, asbestos, pollutants,
contaminants, radioactivity, and any other substances or materials of any kind,
whether or not any such substance or material is defined as hazardous or toxic
under any Environmental Law, that is regulated pursuant to or could give rise to
liability under any Environmental Law.
          “Maturity Date”: the date which is the 364-day anniversary of the
Closing Date.



--------------------------------------------------------------------------------



 



11

          “Multiemployer Plan”: means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which
the Borrower or any member of the Controlled Group is obligated to make
contributions.
          “Net Cash Proceeds”: (a ) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Asset Sale or
Recovery Event, net of attorneys’ fees, accountants’ fees, investment banking
fees, amounts required to be applied to the repayment of Indebtedness secured by
a Lien expressly permitted hereunder on any asset which is the subject of such
Asset Sale or Recovery Event and other customary fees and expenses actually
incurred in connection therewith, net of taxes paid or reasonably estimated to
be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and net of the amount of
reserves established by the Borrower in good faith for adjustments in respect of
the sale price of such asset or assets in accordance with US GAAP, and (b) in
connection with any issuance or sale of equity securities or debt securities or
instruments or the incurrence of loans, the cash proceeds received from such
issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.
          “Non-Excluded Taxes”: as defined in Section 2.14(a).
          “Net Mark-to-Market Exposure”: of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).
          “Non-U.S. Lender”: as defined in Section 2.14(d).
          “Note”: as defined in Section 2.3.
          “Obligations”: means all Loans, advances, debts, liabilities,
obligations, covenants and duties owing by the Borrower to the Administrative
Agent, any Lender, the Lead Arrangers, any affiliate of the Administrative
Agent, any Lender, or the Lead Arrangers, or any indemnitee under the provisions
of Section 10.5 or any other provisions of the Loan Documents, in each case of
any kind or nature, present or future, arising under this Agreement or any other
Loan Document, whether or not evidenced by any note, guaranty or other
instrument, whether or not for the payment of money, whether arising by reason
of an extension of credit, loan, foreign exchange risk, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all interest, charges, expenses, fees, attorneys’ fees and
disbursements, paralegals’ fees (in each case whether or not



--------------------------------------------------------------------------------



 



12

allowed), and any other sum chargeable to the Borrower or any of its
Subsidiaries under this Agreement or any other Loan Document.
          “Off-Balance Sheet Liability”: of a Person means the principal
component of (i) any repurchase obligation or liability of such Person with
respect to Receivables sold by such Person, (ii) any liability under any Sale
and Leaseback Transaction which is not a Capitalized Lease, (iii) any liability
under any so-called “synthetic lease” or “tax ownership operating lease”
transaction entered into by such Person, (iv) any Receivables Purchase Facility,
or (v) any obligation arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person, but
excluding from this clause (v) all Operating Leases.
          “Operating Lease”: of a Person means any lease of Property (other than
a Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
          “Participant”: as defined in Section 10.6(b).
          “Payment Office”: the office specified from time to time by the
Administrative Agent as its payment office by notice to the Borrower and the
Lenders.
          “PBGC”: means the Pension Benefit Guaranty Corporation, or any
successor thereto.
          “Person”: means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
          “Petroleum Inventory”: means inventory consisting of crude oil,
petroleum, refined petroleum products, byproducts and intermediate feedstocks,
and other energy-related commodities, including, without limitation, blend
components commonly used in the petroleum industry to improve characteristics
of, or meet governmental or customer specifications for, petroleum or refined
petroleum products, all of which inventory shall be valued at market.
          “Plan”: means an employee pension benefit plan, excluding any
Multiemployer Plan, which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code as to which the Borrower
or any member of the Controlled Group, may have any liability.
          “Prime Rate”: the prime lending rate as set forth on the British
Banking Association Telerate Page 5 (or such other comparable publicly available
page as may, in the reasonable opinion of the Administrative Agent after notice
to the Borrower, replace such page for the purpose of displaying such rate if
such rate no longer appears on the British Bankers Association



--------------------------------------------------------------------------------



 



13

Telerate page 5), as in effect from time to time. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually
available. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.
          “Pro Forma Balance Sheets”: as defined in Section 5.9.
          “Projections”: as defined in Section 5.11(b).
          “Property”: of a Person means any and all property, whether real,
personal, tangible, intangible, or mixed, of such Person, or other assets owned,
leased or operated by such Person.
          “Rate Management Transaction”: means any transaction (including an
agreement with respect thereto) now existing or hereafter entered by the
Borrower or a Subsidiary which is a rate swap, basis swap, forward rate
transaction, equity or equity index swap, equity or equity index option, bond
option, interest rate option, foreign exchange transaction, cap transaction,
floor transaction, collar transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, or equity prices.
          “Receivable(s)”: means and includes any and all of the Borrower’s and
its Subsidiaries’ presently existing and hereafter arising or acquired accounts,
accounts receivable, and all present and future rights of the Borrower and its
Subsidiaries to payment for goods sold or leased or for services rendered
(except those evidenced by instruments or chattel paper), whether or not they
have been earned by performance, and all rights in and to any merchandise or
goods which any of the same may represent, and all rights, title, security and
guaranties with respect to each of the foregoing, including, without limitation,
any right of stoppage in transit.
          “Receivables Purchase Documents”: means any series of receivables
purchase or sale agreements generally consistent with terms contained in
comparable structured finance transactions pursuant to which the Borrower or any
of its Subsidiaries, in their respective capacities as sellers or transferors of
any Receivables, sell or transfer to SPVs all or a portion of their respective
right, title and interest in and to certain Receivables for further sale or
transfer (or granting of Liens to other purchasers of or investors in such
assets or interests therein (and the other documents, instruments and agreements
executed in connection therewith), as any such agreements may be amended,
restated, supplemented or otherwise modified from time to time, or any
replacement or substitution therefor.
          “Receivables Purchase Facility”: means any securitization facility
made available to the Borrower or any of its Subsidiaries, pursuant to which
Receivables of the Borrower or any of its Subsidiaries are transferred to one or
more SPVs, and thereafter to certain investors, pursuant to the terms and
conditions of the Receivables Purchase Documents.



--------------------------------------------------------------------------------



 



14

          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Borrower or any of its Subsidiaries.
          “Refinancing Indebtedness”: means any Indebtedness permitted under
this Agreement that exists (with respect to any amendments, modifications or
supplements thereof) or that is incurred to refund, refinance, replace,
exchange, renew, repay, extend, modify, amend or supplement (including pursuant
to any defeasance or discharge mechanism) (collectively, “refinance”,
“refinances” and “refinanced” shall have a correlative meaning) any other
specified Indebtedness permitted under this Agreement, including any
Indebtedness that refinances Refinancing Indebtedness, provided, however, that:
     (i) if the Stated Maturity (as such term is hereinafter defined) of the
Indebtedness being refinanced is earlier than the five year anniversary of the
date hereof, the Refinancing Indebtedness has a Stated Maturity no earlier than
the Stated Maturity of the Indebtedness being refinanced, or if the Stated
Maturity of the Indebtedness is being refinanced is later than the five year
anniversary of the date hereof, the Refinancing Indebtedness has a Stated
Maturity that is at least 91 days later than such five year anniversary;
     (ii) the Refinancing Indebtedness has an Average Life (as such term is
hereinafter defined) at the time such Refinancing Indebtedness is incurred equal
to or greater than the Average Life of the Indebtedness being refinanced;
     (iii) such Refinancing Indebtedness is incurred in an aggregate principal
amount (or if issued with original issue discount, an aggregate issue price)
that is equal to or less than the sum of the aggregate principal amount (or if
issued with original issue discount, the aggregate accreted value) then
outstanding of the Indebtedness being refinanced (plus, without duplication, any
additional Indebtedness incurred to pay interest or premiums required by
instruments governing such existing Indebtedness and fees incurred in connection
therewith);
     (iv) after giving effect to the incurrence of such Refinancing
Indebtedness, no Default or Unmatured Default would exist hereunder;
     (v) the obligor(s) of such Refinancing Indebtedness shall not be materially
different than the obligors of the Indebtedness being refinanced; and
     (vi) the terms and conditions of such Refinancing Indebtedness shall be no
less favorable on the whole in any material respect than the terms and
conditions of the Indebtedness being refinanced;
     As used in this definition the term “Stated Maturity” means, with respect
to any Indebtedness, the date specified in the documents or instruments
evidencing such Indebtedness as the fixed date on which the payment of principal
of such Indebtedness is due and payable, including pursuant to any mandatory
prepayment or redemption provision, but shall not include any contingent
obligations to repay, prepay, redeem or repurchase any such principal prior to
the date originally scheduled for the payment thereof. As used in this
definition, the term “Average Life” means, as of the date of determination, with
respect to any Indebtedness, the quotient



--------------------------------------------------------------------------------



 



15

obtained by dividing (a) the sum of the products of the numbers of years from
the date of determination to the dates of each successive scheduled principal
payment of such Indebtedness multiplied by the amount of such payment by (b) the
sum of all such payments. For the avoidance of doubt, the Administrative Agent
and the Lenders agree that all Indebtedness incurred in accordance with
Section 2.6(a) is, and shall otherwise be deemed to be “Refinancing
Indebtedness” of the Indebtedness incurred in connection with and pursuant to
this Agreement.
          “Register”: as defined in Section 10.6(d).
          “Regulation D”: means Regulation D of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor thereto
or other regulation or official interpretation of said Board of Governors
relating to reserve requirements applicable to member banks of the Federal
Reserve System.
          “Regulation U”: means Regulation U of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.
          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Loans
pursuant to Section 2.6(b) as a result of the delivery of a Reinvestment Notice.
          “Reinvestment Event”: any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.
          “Reinvestment Notice”: a written notice executed by a Authorized
Officer stating that no Default or Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through a Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale or Recovery Event to acquire, construct, improve, develop or
repair assets useful in its business or acquire all of the Capital Stock in one
or more Persons owning or constructing any such assets.
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire assets
useful in the Borrower’s business.
          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (a) the date occurring six months after such Reinvestment
Event and (b) the date on which the Borrower shall have determined not to, or
shall have otherwise ceased to, acquire, construct, improve, develop or repair
assets useful in the Borrower’s business or acquire all of the Capital Stock in
one or more Persons owning or constructing any such assets with all or any
portion of the relevant Reinvestment Deferred Amount, in each case if such date
is not a Business Day, then on the next following date that is a Business Day.



--------------------------------------------------------------------------------



 



16

          “Related Fund”: with respect to any Lender, any fund that (x) invests
in commercial loans and (y) is managed or advised by the same investment advisor
as such Lender, by such Lender or an Affiliate of such Lender.
          “Reportable Event”: means a reportable event as defined in
Section 4043 of ERISA and the regulations issued under such section, with
respect to a Plan subject to Title IV of ERISA, excluding, however, such events
as to which the PBGC has by regulation waived the requirement of Section 4043(a)
of ERISA that it be notified within 30 days of the occurrence of such event,
provided, however, that a failure to meet the minimum funding standard of
Section 412 of the Code and of Section 302 of ERISA shall be a Reportable Event
regardless of the issuance of any such waiver of the notice requirement in
accordance with either Section 4043(a) of ERISA or Section 412(d) of the Code.
          “Required Lenders”: at any time, the holders of (a) until the Closing
Date, the Commitments and (b) thereafter, more than 50% of the aggregate unpaid
principal amount of the Loans then outstanding.
          “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.
          “Reserve Requirement”: means, with respect to an Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on
“Eurocurrency liabilities” (as defined in Regulation D).
          “Restricted Payments”: as defined in Section 6.6.
          “Retail Property”: means Property of the Borrower or any Subsidiary
owned in connection with the sale of motor fuels and convenience products and
services to consumers in the retail market.
          “Revolving Credit Facility”: the revolving credit facility to be
provided under the Fourth Amended and Restated Credit Agreement, to be entered
into among Tesoro Corporation, as borrower, JPMorgan Chase Bank, National
Association, as administrative agent and collateral agent, and Lehman Commercial
Paper Inc., as syndication agent, in connection with the financing of the Shell
Acquisition.
          “Revolving Credit Facility Documentation”: collectively, the Revolving
Credit Facility and all schedules, exhibits, annexes and amendments thereto and
all side letters and agreements affecting the terms thereof or entered into in
connection therewith, in each case, as amended, supplemented or otherwise
modified from time to time.
          “S&P”: means Standard and Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.



--------------------------------------------------------------------------------



 



17

          “Sale and Leaseback Transaction”: means any sale or other transfer of
Property by any Person with the intent to lease such Property as lessee.
          “SEC”: the Securities and Exchange Commission (or successors thereto
or an analogous Governmental Authority).
          “Senior Notes Indentures”: means, collectively (i) the indenture
governing the Borrower’s 6 1/4% Senior Notes due 2012, dated as of November 16,
2005, between the Borrower, the guarantors named therein, and U.S. Bank National
Association, as trustee; and (ii) the indenture governing the Borrower’s 6 5/8%
Senior Notes due 2015, dated as of November 16, 2005, between the Borrower, the
guarantors named therein, and U.S. Bank National Association, as trustee.
          “Shell Acquired Assets”: as defined in the recitals hereto.
          “Shell Acquisition”: as defined in the recitals hereto.
          “Shell Acquisition Agreements”: (i) that certain Asset Purchase
Agreement, dated as of January 29, 2007, by and between Equilon Enterprises LLC
d/b/a Shell Oil Products US as “Seller” and Tesoro Refining and Marketing
Company as “Buyer” for the purchase and sale of the “Shell Los Angeles Refinery”
and other related assets described therein located in Los Angeles, California
and Wilmington, California, (ii) that certain Asset Purchase and Sale Agreement,
dated as of January 29, 2007, by and between Equilon Enterprises LLC d/b/a Shell
Oil Products US as “Seller” and Tesoro Refining and Marketing Company as “Buyer”
for the purchase and sale of certain retail services stations in and around the
state of California and other related assets as described therein, and (iii) any
and all amendments, schedules or other documents related thereto.
          “Shell Acquisition Documentation”: collectively, the Shell Acquisition
Agreements and all schedules, exhibits, annexes and amendments thereto and all
side letters and agreements affecting the terms thereof or entered into in
connection therewith, in each case, as amended, supplemented or otherwise
modified from time to time.
          “Single Employer Plan”: means a Plan maintained by the Borrower or any
member of the Controlled Group for employees of the Borrower or any member of
the Controlled Group.
          “Solvent”: with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not



--------------------------------------------------------------------------------



 



18

such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured or unmatured, disputed, undisputed, secured or unsecured.
          “SPV”: means any special purpose entity established for the purpose of
purchasing Receivables in connection with a Receivables securitization
transaction permitted under the terms of the Revolving Credit Facility (as in
effect on the date hereof).
          “Subsidiary”: of a Person means (i) any corporation more than 50% of
the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, joint venture
or similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower and no Excluded Subsidiary shall
constitute a Subsidiary of the Borrower.
          “Subordinated Indebtedness”: means any Indebtedness the payment of
which is subordinated to the payment of the Obligations to the reasonable
written satisfaction of the Administrative Agent and the Required Lenders.
          “Substantial Portion”: means, with respect to the Property of the
Borrower and its Subsidiaries, Property which represents more than 15% of the
consolidated assets of the Borrower and its Subsidiaries or property which is
responsible for more than 15% of the consolidated net sales or of the
Consolidated Net Income of the Borrower and its Subsidiaries, in each case, as
would be shown in the consolidated financial statements of the Borrower and its
Subsidiaries, as at the end of the four fiscal quarter period ending with the
fiscal quarter immediately prior to the fiscal quarter in which such
determination is made (or if financial statements have not been delivered
hereunder for that fiscal quarter which ends the four fiscal quarter period,
then the financial statements delivered hereunder for the quarter ending
immediately prior to that quarter).
          “Syndication Agent”: as defined in the preamble hereto.
          “Transferee”: as defined in Section 10.14.
          “Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.
          “Unfunded Liabilities”; means the amount, if any, by which the current
liability as shown on line 1d(2)(a) of the most recently filed Schedule B of
Form 5500 under each Single Employer Plan subject to Title IV of ERISA exceeds
the fair market value of all such Plan’s assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plan for which a
Schedule B is available.
          “Unmatured Default”: means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Default.
          “US GAAP”: means generally accepted accounting principles as in effect
in the United States from time to time.



--------------------------------------------------------------------------------



 



19

          “Wholly Owned Subsidiary”: of a Person means (i) any Subsidiary all of
the outstanding voting securities of which shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.
          1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and its Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under US GAAP.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (e) All calculations of financial ratios set forth in Section 6.1
shall be calculated to the same number of decimal places as the relevant ratios
are expressed in and shall be rounded upward if the number in the decimal place
immediately following the last calculated decimal place is five or greater. For
example, if the relevant ratio is to be calculated to the hundredth decimal
place and the calculation of the ratio is 5.126, the ratio will be rounded up to
5.13.
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
          2.1 Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make term loans (each, a “Loan”) to the Borrower in a
single funding on the Closing Date in the principal amount equal to the amount
of the Commitment of such Lender. The Loans may from time to time be Eurodollar
Loans or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.7. Loans that are
repaid may not be reborrowed.
          2.2 Procedure for Borrowing. The Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to 10:00 A.M., New York City time, one
Business Day prior to the anticipated Closing Date) requesting that the Lenders
make the Loans on the Closing Date. The Loans shall initially be Base Rate Loans
or Eurodollar Loans, as specified in the Borrowing Notice. Upon receipt of such
Borrowing Notice, the Administrative Agent shall promptly notify each Lender
thereof. Not later than 12:00 Noon, New York City time, on the Closing Date each
Lender shall make available to



--------------------------------------------------------------------------------



 



20

the Borrower (or its designee specified in the Borrowing Notice) an amount in
immediately available funds equal to the Loan or Loans to be made by such
Lender.
          2.3 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Lender, (i) the outstanding principal amount of each Loan of
such Lender at the Maturity Date (or on such earlier date on which the Loans
become due and payable pursuant to Section 7). The Borrower hereby further
agrees to pay interest on the outstanding principal amount of the Loans from
time to time outstanding from the date hereof until payment in full thereof at
the rates per annum, and on the dates, set forth in Section 2.9.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
          (c) The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 10.6(d), and a subaccount therein for
each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
          (d) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.3(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
          (e) The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will promptly execute and deliver to such
Lender a promissory note of the Borrower evidencing any Loans of such Lender,
substantially in the form of Exhibit E (a “Note”), with appropriate insertions
as to date and principal amount; provided, that delivery of Notes shall not be a
condition precedent to the occurrence of the Closing Date or the making of the
Loans.
          2.4 Fees(a) . The Borrower agrees to pay to the Administrative Agent
the fees in the amounts and on the dates from time to time agreed to in writing
by the Borrower, the Administrative Agent and/or the Arrangers.
          2.5 Optional Prepayments. The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty
(except as otherwise provided herein), upon irrevocable notice delivered to the
Administrative Agent no later than 11:00 A.M., New York City time, three
Business Days prior thereto in the case of Eurodollar Loans and no later than
11:00 A.M., New York City time, one Business Day prior thereto in the



--------------------------------------------------------------------------------



 



21

case of Base Rate Loans, which notice shall specify the date and amount of such
prepayment and whether such prepayment is of Eurodollar Loans or Base Rate
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.15. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid. Partial prepayments of Loans shall be in an
aggregate principal amount of $500,000 or a whole multiple thereof.
          2.6 Mandatory Prepayments and Commitment Reductions. (a) Unless the
Required Lenders shall otherwise agree, if any Capital Stock shall be issued, or
Indebtedness incurred pursuant to Section 6.2(h), after the Closing Date by the
Borrower or any of its Subsidiaries, then on or before the date that is three
(3) Business Days after the date of receipt by the Borrower or the applicable
Subsidiary of the related Net Cash Proceeds, the Loans shall be prepaid by an
amount equal to the amount of the Net Cash Proceeds received by the Borrower or
the applicable Subsidiary from such issuance or incurrence. The provisions of
this Section do not constitute a consent to the incurrence of any Indebtedness
by the Borrower or any of its Subsidiaries not otherwise permitted hereunder.
          (b) Unless the Required Lenders shall otherwise agree, if on any date
after the Closing Date the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds in excess of $2,500,000 from any Asset Sale or related Asset Sales
(other than Asset Sales in accordance with clauses (a), (b), (c) or (d) of
Section 6.5) or any Recovery Event or related Recovery Events then, unless a
Reinvestment Notice shall be delivered in respect thereof, on or before the date
that is three (3) Business Days after the date of receipt by the Borrower or
such Subsidiary of such Net Cash Proceeds, the Loans shall be prepaid by an
amount equal to the amount of such Net Cash Proceeds less the amount (if any) of
such Net Cash Proceeds actually used to make a prepayment pursuant to
Section 2.2.2 of the Revolving Credit Facility Documentation (as in effect on
the date hereof); provided, that, notwithstanding the foregoing, (i) up to
$100,000,000 in aggregate Net Cash Proceeds of Asset Sales (other than an Asset
Sale of the Shell Acquired Assets) not subject to a Reinvestment Notice may be
excluded from the foregoing requirement and (ii) on each Reinvestment Prepayment
Date the Loans shall be prepaid by an amount equal to the Reinvestment
Prepayment Amount with respect to the relevant Reinvestment Event. The
provisions of this Section do not constitute a consent to the consummation of
any Disposition not permitted by Section 6.5.
          2.7 Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may be made
only on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent at least three Business Days’ prior irrevocable
notice of such election (which notice shall specify the length of the initial
Interest Period therefor), provided that no Base Rate Loan may be converted into
a Eurodollar Loan (i) when any Event of Default has occurred and is continuing
and the Administrative Agent has, or the Required Lenders have, determined in
its or their sole discretion not to permit such conversions



--------------------------------------------------------------------------------



 



22

or (ii) after the date that is one month prior to the Maturity Date. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.
          (b) The Borrower may elect to continue any Eurodollar Loan as such
upon the expiration of the then current Interest Period with respect thereto by
giving irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loan, provided
that no Eurodollar Loan may be continued as such (i) when any Event of Default
has occurred and is continuing and the Administrative Agent has, or the Required
Lenders have, determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the Maturity
Date, and provided, further, that if the Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso, such Loans shall be converted
automatically to Base Rate Loans on the last day of such then expiring Interest
Period. Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.
          2.8 Minimum Amounts and Maximum Number of Eurodollar Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $5,000,000 or a whole multiple of $1,000,000 in excess thereof and (b) no
more than ten Eurodollar Tranches shall be outstanding at any one time.
          2.9 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin in effect for such day.
          (b) Each Base Rate Loan shall bear interest for each day on which it
is outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.
          (c) Upon the occurrence and during the continuation of any Event of
Default, all outstanding Loans (whether or not overdue) (to the extent legally
permitted) shall bear interest at a rate per annum that is equal to the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this Section plus 2%, from the date of such Event of Default until such
amount is paid in full (after as well as before judgment).
          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.
          2.10 Computation of Interest and Fees. (a) Interest, fees and
commissions payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to Base Rate
Loans on which interest is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as



--------------------------------------------------------------------------------



 



23

practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
     (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.9(a).
     2.11 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
     (a) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
     (b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as Base Rate Loans, (y) any Loans that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as Base Rate Loans and (z) any outstanding
Eurodollar Loans shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans shall be
made or continued as such, nor shall the Borrower have the right to convert
Loans to Eurodollar Loans.
          2.12 Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrower from the Lenders hereunder and any reduction of the Commitments of the
Lenders, shall be made pro rata according to the respective Loan Percentages of
the relevant Lenders. Each payment of interest in respect of the Loans and each
payment in respect of fees payable hereunder shall be applied to the amounts of
such obligations owing to the Lenders pro rata according to the respective
amounts then due and owing to the Lenders.
          (b) Each payment (including each prepayment) on account of principal
of the Loans outstanding shall be allocated among the Lenders holding such Loans
pro rata based on the principal amount of such Loans held by such Lenders.
Amounts prepaid on account of the Loans may not be reborrowed.



--------------------------------------------------------------------------------



 



24

          (c) The application of any payment of Loans (including optional and
mandatory prepayments) shall be made, first, to Base Rate Loans and, second, to
Eurodollar Loans. Each payment of the Loans shall be accompanied by accrued
interest to the date of such payment on the amount paid.
          (d) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Payment Office, in Dollars and in
immediately available funds. Any payment made by the Borrower after 12:00 Noon,
New York City time, on any Business Day shall be deemed to have been on the next
following Business Day. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.
          (e) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing made available by the Administrative Agent
is not made available to the Administrative Agent by such Lender within three
Business Days after such Borrowing Date, the Administrative Agent shall also be
entitled to recover such amount with interest thereon at the rate per annum
applicable to Base Rate Loans, on demand, from the Borrower.
          (f) Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest



--------------------------------------------------------------------------------



 



25

thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.
          (g) Upon receipt by the Administrative Agent of payments on behalf of
Lenders, the Administrative Agent shall promptly distribute such payments to the
Lender or Lenders entitled thereto, in like funds as received by the
Administrative Agent.
          2.13 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
               (i) shall subject any Lender to any tax of any kind whatsoever
with respect to this Agreement or any Eurodollar Loan made by it, or change the
basis of taxation of payments to such Lender in respect thereof (except for
Non-Excluded Taxes covered by Section 2.14 and changes in the rate of tax on the
overall net income of such Lender);
               (ii) shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or
               (iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
Section, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender



--------------------------------------------------------------------------------



 



26

such additional amount or amounts as will compensate such Lender or such
corporation for such reduction.
          (c) A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
          2.14 Taxes. (a) All payments made by the Borrower under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on any Agent or any Lender as a result of a present or former connection
between such Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from such
Agent’s or such Lender’s having executed, delivered or performed its obligations
or received a payment under, or enforced, this Agreement or any other Loan
Document). If any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions or withholdings (“Non-Excluded Taxes”) or any Other Taxes are
required to be withheld from any amounts payable to any Agent or any Lender
hereunder, the amounts so payable to such Agent or such Lender shall be
increased to the extent necessary to yield to such Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement; provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph (a).
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for the account of the relevant Agent or Lender, as the
case may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Agents and the Lenders
for any incremental taxes, interest or penalties that may become payable by any
Agent or any Lender as a result of any such failure. The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.



--------------------------------------------------------------------------------



 



27

          (d) Each Lender (or Transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest” a statement substantially in the form of
Exhibit F and a Form W-8BEN, or any subsequent versions thereof or successors
thereto properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.
          (e) A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.
          2.15 Indemnity. The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment or conversion of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable



--------------------------------------------------------------------------------



 



28

period with leading banks in the interbank Eurodollar market. A certificate as
to any amounts payable pursuant to this Section submitted to the Borrower by any
Lender shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
          2.16 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.15.
          2.17 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.13, 2.14(a) or
2.16 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.13, 2.14(a) or 2.16.
SECTION 3. REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to each Lender and the
Administrative Agent as of the Closing Date:
          3.1 Existence and Standing. Each of the Borrower and its Subsidiaries
is a corporation, partnership (in the case of Subsidiaries only) or limited
liability company duly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except where the failure to be so qualified
does not or could not be expected to cause or result in the occurrence of a
Material Adverse Effect.
          3.2 Authorization and Validity. Each of the Borrower and each
Guarantor has the power and authority and legal right to execute and deliver the
Loan Documents to which the Borrower or each such Guarantor, as applicable, is a
party and to perform its obligations thereunder. The execution and delivery by
each of the Borrower and each Guarantor of the Loan Documents to which the
Borrower or each such Guarantor, as applicable, is a party and the performance
of its obligations thereunder have been duly authorized by proper proceedings,
and the Loan Documents to which the Borrower or such Guarantor, as applicable,
is a party constitute



--------------------------------------------------------------------------------



 



29

legal, valid and binding obligations of the Borrower or such Guarantor, as
applicable, enforceable against the Borrower or such Guarantor, as applicable,
in accordance with their terms, except as enforceability may be limited by
(i) bankruptcy, insolvency, fraudulent conveyances, reorganization or similar
laws relating to or affecting the enforcement of creditors’ rights generally;
(ii) general equitable principles (whether considered in a proceeding in equity
or at law); and (iii) requirements of reasonableness, good faith and fair
dealing.
          3.3 No Conflict; Government Consent. Neither the execution and
delivery by the Borrower or the Guarantors, as applicable, of the Loan
Documents, nor the consummation of the transactions therein contemplated, nor
compliance with the provisions thereof will violate (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on the
Borrower or any of the Guarantors, or (ii) the Borrower’s or any Guarantor’s
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating
agreement or other management agreement, as the case may be, or (iii) the
provisions of any indenture, instrument or agreement to which the Borrower or
any of the Guarantors is a party or is subject, or by which it, or its Property,
is bound, or conflict with, or constitute a default under, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Borrower or a Guarantor pursuant to the terms of, any such indenture, instrument
or agreement, except where such violation would not reasonably be expected to
have a Material Adverse Effect. No order, consent, adjudication, approval,
license, authorization, or validation of, or exemption by, any governmental or
public body or authority, or any subdivision thereof, which has not been
obtained by the Borrower or any of the Guarantors, is required to be obtained by
the Borrower or any of the Guarantors in connection with the execution and
delivery of the Loan Documents, the borrowings under this Agreement, the payment
and performance by the Borrower of the Obligations or the legality, validity,
binding effect or enforceability of any of the Loan Documents, except where
failure to obtain the same would not reasonably be expected to have a Material
Adverse Effect.
          3.4 Financial Statements. The December 31, 2006 consolidated financial
statements of the Borrower and its Subsidiaries heretofore delivered to the
Administrative Agent and the Lenders were prepared in accordance with US GAAP in
effect on the date such statements were prepared and fairly present the
consolidated financial condition of the Borrower and its Subsidiaries at such
date in all material respects.
          3.5 Material Adverse Change. Since December 31, 2006, there has been
no change in the business, Property, condition (financial or otherwise) or
results of operations of the Borrower and its Subsidiaries, taken together,
which could reasonably be expected to have a Material Adverse Effect.
          3.6 Taxes. The Borrower and its Subsidiaries have filed all United
States federal tax returns and all other tax returns which are required to be
filed (except where failure to file such other tax returns would not reasonably
be expected to have a Material Adverse Effect) and have paid all taxes due
pursuant to said returns or pursuant to any assessment received by the Borrower
or any of its Subsidiaries, except in respect of such taxes, if any, as are
being contested in good faith and as to which adequate reserves have been
provided in accordance with Agreement Accounting Principles and as to which no
Lien exists (except as permitted by Section 6.3(b)). The



--------------------------------------------------------------------------------



 



30

United States income tax returns of the Borrower and its Subsidiaries have been
audited by the Internal Revenue Service through the fiscal year ended 2003.
          3.7 Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Loans. Other than any liability incident to any litigation, arbitration or
proceeding which could not reasonably be expected to have a Material Adverse
Effect, the Borrower has no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 3.4.
          3.8 Subsidiaries. Schedule 3.8 contains an accurate list of all
Subsidiaries of the Borrower as of the date of this Agreement, setting forth
their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by the Borrower or
other Subsidiaries. Schedule 3.8 also identifies those Subsidiaries that
constitute Guarantors. All of the issued and outstanding shares of capital stock
or other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable.
          3.9 ERISA. As of the Closing Date, the Unfunded Liabilities of all
Single Employer Plans do not in the aggregate exceed $75,000,000. As of the
Closing Date, each Plan complies with all minimum funding requirements under
ERISA. Except as provided on Schedule 3.9, as of the Closing Date, neither the
Borrower nor any member of the Controlled Group is party to a Multiemployer Plan
or has, or could reasonably be expected to have, any liability to a
Multiemployer Plan.
          3.10 Accuracy of Information. The information, exhibits or reports
furnished by the Borrower to the U.S. Securities and Exchange Commission on Form
10-K and Form 10-Q do not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading.
          3.11 Regulation U. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate of
buying or carrying margin stock (as defined in Regulation U), and after applying
the proceeds of the Loans, margin stock (as defined in Regulation U) constitutes
less than 25% of the value of those assets of the Borrower and its Subsidiaries
which are subject to any limitation on sale, pledge, or any other restriction
hereunder.
          3.12 Material Agreements. Neither the Borrower nor any Subsidiary is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in (i) any agreement or
instrument to which it is a party, which default could reasonably be expected to
have a Material Adverse Effect or (ii) any agreement or instrument evidencing or
governing material Indebtedness.
          3.13 Compliance With Laws. The Borrower and its Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign



--------------------------------------------------------------------------------



 



31

government or any instrumentality or agency thereof having jurisdiction over the
conduct of their respective businesses or the ownership of their respective
Property, except where the failure to do so has not caused or resulted in the
occurrence of a Material Adverse Effect.
          3.14 Ownership of Properties. On the date of this Agreement, the
Borrower and its Subsidiaries have good title, free of all Liens other than
those permitted by Section 6.3, to all of the assets reflected in the Borrower’s
most recent consolidated financial statements provided to the Administrative
Agent, as owned by the Borrower and its Subsidiaries.
          3.15 Plan Assets; Prohibited Transactions. The Borrower is not an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), and neither the execution of this Agreement nor the making of Loans
hereunder gives rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.
          3.16 Environmental Matters. In the ordinary course of its business,
the officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded that, in its good faith determination, the risks and liabilities
accruing to the Borrower due to Environmental Laws would not reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor any
Subsidiary has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.
          3.17 Investment Company Act. Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
          3.18 Insurance. The Borrower maintains, and has caused each Subsidiary
to maintain, with financially sound and reputable insurance companies, insurance
on all their Property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as is
consistent with sound business practice. The Borrower has delivered to the
Administrative Agent and the Lenders a complete and accurate list of its
insurance policies and programs and the Property subject thereto.
          3.19 No Default or Unmatured Default. No Default or Unmatured Default
has occurred and is continuing.
          3.20 Use of Proceeds. The proceeds of the Loans shall be used to
finance a portion of the Shell Acquisition and to pay related fees and expenses.



--------------------------------------------------------------------------------



 



32

SECTION 4. CONDITIONS PRECEDENT
          4.1 Effectiveness of Commitment. The Lenders’ Commitment shall not be
effective hereunder until the Administrative Agent shall have received on the
Closing Date a fully executive copy of this Agreement and the following
conditions precedent have been satisfied by the Borrower:
     (a) Copies of the articles or certificate of incorporation (or the
equivalent thereof) of (a) the Borrower and (b) each Guarantor, in each case
together with all amendments thereto, and a certificate of good standing, each
certified by the appropriate governmental officer in its jurisdiction of
organization.
     (b) Copies, certified by the Secretary or Assistant Secretary (or the
equivalent thereof) of (a) the Borrower and (b) each Guarantor, in each case, of
its by-laws and of its Board of Directors’ resolutions and of resolutions or
actions of any other body authorizing the execution of the Loan Documents to
which the Borrower or such Subsidiary, as applicable, is a party.
     (c) An incumbency certificate, executed by the Secretary or Assistant
Secretary (or the equivalent thereof) of (a) the Borrower and (b) each
Guarantor, in each case which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers of the Borrower and
such Subsidiary authorized to sign the Loan Documents to which the Borrower and
such Subsidiary are parties, upon which certificate the Agent and the Lenders
shall be entitled to rely until informed of any change in writing by the
Borrower or such Subsidiary, as applicable.
     (d) A certificate, in substantially the form of Exhibit B, signed by the
chief financial officer or vice president, finance and treasurer of the
Borrower, stating that (a) no Default or Unmatured Default has occurred and is
then continuing, (b) all of the representations and warranties in Section 3
shall be true and correct in all material respects as of such date (or an
earlier date if a representation or warranty relates to a specified earlier
date) and (c) except as disclosed in the Borrower’s most recent quarterly report
on Form 10-Q, no material adverse change in the business, Property, condition
(financial or otherwise), operations or results of operations of the Borrower or
any of its Guarantors has occurred since December 31, 2006.
     (e) A written opinion of the Borrower’s counsel, in form and substance
satisfactory to the Agent and addressed to the Lenders, in substantially the
form of Exhibit D hereto.
     (f) Any Notes requested by a Lender pursuant to Section 2.3(e) payable to
the order of each such requesting Lender.
     (g) Written money transfer instructions, in substantially the form of
Exhibit H, addressed to the Administrative Agent and signed by an Authorized
Officer, together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested.



--------------------------------------------------------------------------------



 



33

     (h) An initial compliance certificate dated as of the date hereof, in
substantially the form of Exhibit A hereto, together with (i) the Borrower’s
most recently completed audited financial statements for the fiscal year ended
December 31, 2006 as filed on Form 10-K with the U.S. Securities and Exchange
Commission, and (ii) the Borrower’s most recently completed financial summaries.
     (i) All fees owing to the Administrative Agent, Arrangers and the Lenders
on the Closing Date shall have been fully paid.
     (j) All documents reasonably requested by the Administrative Agent in
respect of the Shell Acquisition.
     (k) Such other documents as any Lender or its counsel may have reasonably
requested, including, without limitation, those documents set forth in Exhibit I
hereto.
     (l) There exists no Default or Unmatured Default.
     (m) The representations and warranties contained in Section 3 are true and
correct as of the Closing Date except (x) with respect to Sections 3.5 and 3.7,
the representations and warranties set forth in such Sections shall have been
true and correct on and as of the date of the most recent Form 10-K or Form 10-Q
filing, as applicable, made by the Borrower with the U.S. Securities and
Exchange Commission, and (y) with respect to any other representation and
warranty set forth in Section 3, to the extent such representation or warranty
is stated to relate solely to an earlier date, such representation or warranty
shall have been true and correct on and as of such earlier date.
     (n) The Lenders shall have received a reasonably satisfactory solvency
analysis certified by the chief financial officer of the Borrower substantially
in the form of Exhibit K hereto, which shall document the solvency of the
Borrower and its Subsidiaries considered as a whole after giving effect to the
transactions contemplated hereby.
     (o) The Lenders shall have received, sufficiently in advance of the Closing
Date, all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the United States PATRIOT
Act.
     (p) The Shell Acquisition shall have been consummated substantially
simultaneously herewith in accordance with all conditions, provisions and
covenants in the Shell Acquisition Agreements (without modification, amendment
or waiver thereof).
     (q) The Revolving Credit Facility shall have been closed substantially
simultaneously herewith.
     (r) The Administrative Agent shall have received insurance certificates
conforming to the requirements of Section 3.18 hereto.
     (s) The Lenders shall have received (i) consolidated financial statements
of the Borrower and its consolidated Subsidiaries audited in accordance with the
requirements of



--------------------------------------------------------------------------------



 



34

Regulation S-X for the 2005 and 2006 fiscal years; (ii) unaudited interim
consolidated financial statements of the Borrower and its consolidated
Subsidiaries for each quarterly period ended subsequent to the date of the
latest applicable financial statements delivered pursuant to clause (h) of this
paragraph as to which such financial statements are available; (iii) financial
statements of the Acquired Assets audited in accordance with Regulation S-X for
the year ended December 31, 2006; and (iv) unaudited interim financial
statements for the Acquired Assets for the three-month period ended March 31,
2007; and, in each case, such financial statements shall not, in the reasonable
judgment of the Lenders, reflect any material adverse change in the consolidated
financial condition of the Borrower and its consolidated Subsidiaries, as
reflected in the financial statements or projections.
     (t) Within 3 Business Days of the Closing Date, the Borrower shall deliver
legal opinions meeting the requirements of clause (e) of this Section with
respect to the following Subsidiaries: Tesoro Northstore Company, Smiley’s Super
Service, Inc. and Tesoro Hawaii Corporation.
SECTION 5. AFFIRMATIVE COVENANTS
          The Borrower hereby agrees that, so long as the Commitments remain in
effect, or any Loan or other amount is owing to any Lender or any Agent
hereunder, the Borrower shall and shall cause each of its Subsidiaries to:
          5.1 Financial Reporting. Maintain, for itself and each Guarantor, a
system of accounting established and administered in accordance with US GAAP,
and furnish to the Agent for the benefit of the Lenders:
     (a) Within 105 days after the close of its 2007 fiscal year, (a) financial
statements prepared in accordance with Agreement Accounting Principles on a
consolidated basis for itself and its Subsidiaries, as filed on Form 10-K with
the U.S. Securities and Exchange Commission, accompanied by (i) an auditor’s
report, unqualified as to scope, of a nationally recognized firm of independent
public accountants or other independent public accountants reasonably acceptable
to the Required Lenders; (ii) any management letter prepared by said
accountants; and (iii) a certificate of said accountants that, in the course of
their examination necessary for their certification of the foregoing, they have
obtained no knowledge of any Default or Unmatured Default, or if, in the opinion
of such accountants, any Default or Unmatured Default shall exist, stating the
nature and status thereof.
     (b) Within (x) 30 days after the end of each calendar month other than
those calendar months that end the first three fiscal quarters of each of the
Borrower’s fiscal years, and (y) 45 days after the end of each December of each
calendar year, for itself and its consolidated Subsidiaries, the Borrower’s
financial summaries for such month, which shall be prepared on a consolidated
basis and shall be in form and substance substantially similar to the financial
summaries delivered on or prior to the Closing Date or shall otherwise be in
form and substance reasonably acceptable to the Administrative Agent.
     (c) Within 45 days after the close of each of the first three fiscal
quarters of each of its fiscal years, for itself and its Subsidiaries,
consolidated unaudited financial statements



--------------------------------------------------------------------------------



 



35

for such period as filed on Form 10-Q with the U.S. Securities and Exchange
Commission, prepared in accordance with Agreement Accounting Principles and
(except for the exclusion of any disclosure permitted by the U.S. Securities and
Exchange Commission) certified as to fairness of presentation and consistency by
its chief financial officer or treasurer.
     (d) Together with the financial statements required under clauses (a) and
(c) above, a compliance certificate in substantially the form of Exhibit A
signed by its chief financial officer or treasurer or vice president, finance
and treasurer showing the calculations necessary to determine compliance with
this Agreement, an officer’s certificate in substantially the form of Exhibit J
stating that no Default or Unmatured Default exists, or if any Default or
Unmatured Default exists, stating the nature and status thereof, and, together
with the financial statements required under clauses (a) and (c) above, copies
of the certificate or certificates as filed by the Borrower in connection with
Forms 10-K and 10-Q with the U.S. Securities and Exchange Commission relating to
Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002.
     (e) As soon as practicable and in any event within 30 days after the
Borrower knows that any Reportable Event has occurred with respect to any Plan,
a statement, signed by the chief financial officer or treasurer of the Borrower,
describing said Reportable Event and the action which the Borrower proposes to
take with respect thereto.
     (f) As soon as practicable and in any event within 10 Business Days after
receipt by the Borrower, a copy of (a) any notice or claim to the effect that
the Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the release by the Borrower, any of its Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(b) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Borrower or any of its
Subsidiaries, which, in either case, the Borrower in good faith believes would
reasonably be expected to have a Material Adverse Effect.
     (g) Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, or other regular reports which the Borrower or any of its
Subsidiaries files with the Securities and Exchange Commission, including,
without limitation, all certifications and other filings required by Section 302
and Section 906 of the Sarbanes-Oxley Act of 2002 and all rules and regulations
related thereto.
     (h) Such other information (including non-financial information and
additional or supplemental reporting) as the Administrative Agent or any Lender
may from time to time reasonably request.
          5.2 Conduct of Business. Carry on and conduct its business in
substantially the same manner and in similar fields of enterprise as it is
presently conducted and do all things necessary to remain duly incorporated or
organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a corporation, partnership or limited liability
company in its jurisdiction of incorporation or organization, as the case may
be, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted,



--------------------------------------------------------------------------------



 



36

except where the failure to do so could not reasonably be expected to cause or
result in the occurrence of a Material Adverse Effect.
          5.3 Maintenance of Properties. Subject to Section 6.5, maintain,
preserve, protect and keep its Property used in the operation of its business in
good repair, working order and condition, (ordinary wear and tear excepted), and
make all necessary repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times in the
ordinary course; provided, however, that the foregoing shall not prohibit, limit
or impair the Borrower’s or any Subsidiary’s ability to sell or discontinue the
use of, in its reasonable business judgment, any Property.
          5.4 Inspection; Keeping of Books and Records. Permit the
Administrative Agent, by its respective representatives and agents, to inspect
any of the Property, books and financial records of the Borrower and each
Subsidiary (including all insurance policies), to examine and make copies of the
books of accounts and other financial records of the Borrower and each
Subsidiary, and to discuss the affairs, finances and accounts of the Borrower
and each Subsidiary with, and to be advised as to the same by, their respective
officers at such reasonable times and intervals as the Administrative Agent may
designate. The Borrower shall keep and maintain, and cause each of its
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries in conformity with Agreement Accounting
Principles shall be made of all dealings and transactions in relation to their
respective businesses and activities. If a Default has occurred and is
continuing, the Borrower shall turn over copies of any such records to the
Administrative Agent or its representatives as the Administrative Agent shall
reasonably request. The Administrative Agent agrees that it shall conduct any
such inspection or examination in reasonable accordance with the Borrower’s and
its Subsidiaries’ safety policies and procedures and shall not materially
interfere with or impair the Borrower’s or its Subsidiaries’ operations.
          5.5 Notice of Default. Within five (5) Business Days after an
Authorized Officer has knowledge thereof, the Borrower will, and will cause each
Guarantor to, give notice in writing to the Lenders of the occurrence of any
Default or Unmatured Default.
          5.6 Taxes. Timely file complete and correct United States federal and
applicable material foreign, state and local tax returns required by law and pay
when due all taxes, assessments and governmental charges and levies upon it or
its income, profits or Property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside in accordance with Agreement Accounting Principles.
          5.7 Insurance. Maintain with financially sound and reputable insurance
companies insurance in such amounts, subject to such deductibles and
self-insurance retentions, and covering such risks as is consistent with sound
business practice. In the event the Borrower or any of its Subsidiaries at any
time or times hereafter shall fail to obtain or maintain any of the policies or
insurance required herein or to pay any premium in whole or in part relating
thereto, then the Agent, without waiving or releasing any obligations or
resulting Default hereunder, may at any time or times thereafter (but shall be
under no obligation to do so) obtain and maintain such policies of insurance and
pay such premiums and take any other action with respect thereto which



--------------------------------------------------------------------------------



 



37

the Administrative Agent, acting reasonably, deems advisable. All sums so
disbursed by the Administrative Agent shall constitute part of the Obligations,
payable as provided in this Agreement. Borrower shall promptly notify the
Administrative Agent if any insurance policy lapses, is terminated or is
cancelled prior to the expiration date thereof.
          5.8 Compliance with Laws. Comply with all laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject including, without limitation, (i) Section 302 and Section 906 of the
Sarbanes-Oxley Act of 2002, and (ii) all Environmental Laws, except where the
Borrower believes in good faith that the failure to do so could not reasonably
be expected to cause or result in the occurrence of a Material Adverse Effect.
          5.9 Pro Forma Financial Statements. Within 30 days of the Closing
Date, deliver (A) the unaudited pro forma consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at March 31, 2007 (including the
notes thereto) and (B) the unaudited pro forma consolidated balance sheet of the
Shell Acquired Assets as at March 31, 2007 (including the notes thereto)
(collectively, the “Pro Forma Balance Sheets”), each prepared in accordance with
Regulation S-X giving effect (as if such events had occurred on such date) to
(i) the consummation of the Shell Acquisition, (ii) the financing thereof
(including the Loans) and (iii) the payment of fees and expenses in connection
with the foregoing. The Pro Forma Balance Sheets shall be prepared based on the
best information available to the Borrower as of the date of delivery thereof,
and present fairly on a pro forma basis the estimated financial position of the
Borrower and its consolidated Subsidiaries as at March 31, 2007, assuming that
the events specified in the preceding sentence had actually occurred at such
date.
          5.10 Future Guarantors. With respect to any new Subsidiary (other than
an Excluded Foreign Subsidiary) created or acquired on or after the Closing Date
(which, for the purposes of this paragraph, shall include any existing
Subsidiary that ceases to be an Excluded Foreign Subsidiary), by the Borrower or
any of its Subsidiaries, (i) promptly cause such new Subsidiary to execute and
deliver an agreement or instrument pursuant to which such Subsidiary becomes a
party to this Agreement and provides a Guarantee of the Obligations, and (ii) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
          5.11 Confidential Information Memoranda. (a) If any Obligations are
outstanding more than 90 days after the Closing Date, at the request of the
Administrative Agent or the Arrangers, use all commercially reasonable efforts
to assist the Arrangers in the syndication of the Loans, including, without
limitation, (i) ensuring that the syndication efforts benefit materially from
the existing lending relationships of the Borrower, (ii) arranging for direct
contact between senior management and advisors of the Borrower and the
prospective lenders, (iii) assisting in the preparation of confidential offering
memoranda (the “Confidential Information Memoranda”) and other marketing
materials to be used in connection with any syndication, including causing such
Confidential Information Memoranda to conform to market standards as reasonably
determined by the Arrangers and, at the request of Arrangers, the preparation of
versions of the Confidential Information Memoranda that do not contain material
non-public information concerning the Borrower, its affiliates or its securities
or the Shell Acquired Assets for purposes of United States federal and state
securities laws and (iv) hosting, with the Arrangers, one or more



--------------------------------------------------------------------------------



 



38

meetings of prospective lenders, and, in connection with any such lender
meeting, consulting with the Arrangers with respect to the presentations to be
made at such meeting and making available appropriate officers and
representatives, as reasonably requested by the Arrangers.
          (b) If any Obligations are outstanding more than 90 days after the
Closing Date, upon the reasonable request of the Arrangers, the Borrower agrees
to prepare and provide to the Arrangers all information with respect to the
Borrower, the Shell Acquired Assets, the Shell Acquisition and the other
transactions contemplated in connection therewith, including all financial
information, and financial projections related thereto (the “Projections”), as
they may reasonably request in connection with the syndication of the Loans
referred to in Section 5.11(a). Borrower hereby covenants that (i) all such
information other than the Projections (the “Information”) that will be made
available to the Arrangers by the Borrower or any of its representatives in
connection with the Shell Acquired Assets, the Shell Acquisition and the other
transactions contemplated in connection therewith will be, when furnished (or if
dated as of a certain date or otherwise specified therein as of a certain date,
as of such date), complete and correct in all material respects and will not,
when so furnished (or if dated as of a certain date or otherwise specified
therein as of a certain date, as of such date), contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made; provided, that the foregoing
covenant, to the extent it relates to (A) financial statements in respect of the
Shell Acquired Assets or (B) materials prepared by persons other than the
Borrower (not at the request of the Borrower), is made to the best of the
Borrower’s knowledge and (ii) the Projections that will be made available to the
Arrangers by the Borrower or any of its representatives will be prepared in good
faith based upon assumptions the Borrower deemed reasonable when so made. The
Borrower hereby acknowledges and covenants that in arranging and syndicating the
Loans the Arrangers may use and rely on the Information and Projections without
independent verification thereof and that the Borrower will promptly notify the
Arrangers of any changes in circumstances that could reasonably be expected to
call into question the continued reasonableness of any material assumption
underlying the Projections.
          5.12 Use of Proceeds. Use the proceeds of the Loans to finance a
portion of the Shell Acquisition and to pay related fees and expenses.
SECTION 6. NEGATIVE COVENANTS
          The Borrower hereby agrees that, so long as the Commitments remain in
effect, or any Loan or other amount is owing to any Lender or any Agent
hereunder, the Borrower shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly:
          6.1 Financial Condition Covenants.
          (a) Consolidated Indebtedness to Capitalization Ratio. Permit the
Consolidated Indebtedness to Capitalization Ratio as at the last day of any
fiscal quarter of the Borrower, commencing with the first fiscal quarter ending
after the Closing Date, to exceed 0.6 to 1.0.



--------------------------------------------------------------------------------



 



39

          (b) Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio for any period of four consecutive fiscal quarters of
the Borrower, commencing with the first fiscal quarter ending after the Closing
Date, to be less than 3.0 to 1.0.
          6.2 Limitation on Indebtedness. Create, incur or suffer to exist any
Indebtedness, except:
     (a) The Obligations;
     (b) Indebtedness existing on the date hereof and described in
Schedule 6.2(b), together with any Refinancing Indebtedness in respect thereof;
     (c) Indebtedness arising under Rate Management Transactions;
     (d) Purchase money Indebtedness, whether secured or unsecured (including
Capitalized Leases), incurred by the Borrower or any of its Subsidiaries after
the Closing Date to finance the acquisition of assets used in its business, if
(1) at the time of such incurrence, no Default or Unmatured Default has occurred
and is continuing or would result from such incurrence, and (2) such
Indebtedness does not exceed $250,000,000 in the aggregate outstanding at any
time, (such Indebtedness being referred to herein as “Permitted Purchase Money
Indebtedness”);
     (e) Indebtedness arising from intercompany loans and advances (i) made by
any Subsidiary to the Borrower or any Guarantor, (ii) made by the Borrower to
any Guarantor, or (iii) made by the Borrower to any Excluded Subsidiary or
Wholly-Owned Subsidiary not constituting a Guarantor in an aggregate principal
amount in Dollars not to exceed $10,000,000 at any time for all such
Indebtedness under this clause (iii); provided that all such Indebtedness shall
be expressly subordinated to the Obligations;
     (f) Indebtedness not described in or otherwise subject to clauses (a) to
(e) above that is unsecured and that does not at any time exceed an aggregate
amount equal to $75,000,000; provided, however, that the Borrower shall not
incur more than $25,000,000 of unsecured Indebtedness under this clause
(f) without the Administrative Agent’s prior consent;
     (g) Indebtedness in an aggregate amount not to exceed $500,000,000 at any
time arising under or in connection with Letters of Credit (other than Letters
of Credit issued under the Revolving Credit Facility Documentation (as in effect
on the date hereof)) issued for the account of the Borrower or any Subsidiary
thereof; provided, that such Letters of Credit shall only be used in connection
with the Borrower’s or such Subsidiary’s acquisition of Petroleum Inventory
outside of the United States of America;
     (h) Indebtedness the net proceeds of which are in cash and applied to the
prepayment of the Loans pursuant to Section 2.6(a); and
     (i) (x) Indebtedness of the Borrower in respect of the Revolving Credit
Facility Documentation (as in effect on the date hereof) (including, for the
avoidance of doubt, Indebtedness incurred pursuant Sections 2.1.2 and 2.20 of
the Revolving Credit Facility



--------------------------------------------------------------------------------



 



40

Documentation) and (y) Contingent Obligations of any Guarantor in respect of
such Indebtedness.
          6.3 Limitation on Liens. Create, incur, or suffer to exist any Lien
in, of or on the Property of the Borrower or any of its Subsidiaries, except for
the following, which are permitted hereunder:
     (a) Liens created pursuant to the Revolving Credit Facility Documentation
(as in effect on the date hereof);
     (b) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books;
     (c) Liens for landlords’, wage earners’, carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 180 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with Agreement Accounting Principles shall have
been set aside on its books;
     (d) Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;
     (e) Liens existing on the date hereof and described in Schedule 6.3(e);
     (f) Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements;
     (g) Deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (h) Easements, reservations, rights-of-way, restrictions, survey exceptions
and other similar encumbrances as to real property of the Borrower and its
Subsidiaries which customarily exist on properties of Persons engaged in similar
activities and similarly situated and which do not materially interfere with the
conduct of the business of the Borrower or such Subsidiary conducted at the
property subject thereto;
     (i) Liens arising by reason of any judgment, decree or order of any court
or other governmental authority, if appropriate legal proceedings are being
diligently prosecuted and shall not have been finally terminated or the period
within which such proceedings may be initiated shall not have expired, in an
aggregate amount not to at any time exceed $30,000,000;



--------------------------------------------------------------------------------



 



41

     (j) Liens existing on any asset of any Subsidiary of the Borrower at the
time such Subsidiary becomes a Subsidiary and not created in contemplation of
such event;
     (k) Liens on any asset securing Indebtedness incurred or assumed for the
purpose of financing or refinancing all or any part of the cost of acquiring or
constructing such asset; provided that such Lien attaches to such asset
concurrently with or within eighteen (18) months after the acquisition or
completion or construction thereof;
     (l) Liens existing on any asset of any Subsidiary of the Borrower at the
time such Subsidiary is merged or consolidated with or into the Borrower or any
Subsidiary and not created in contemplation of such event;
     (m) Liens existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary and not created in contemplation thereof; provided
that such Liens do not encumber any other property or assets (other than
replacement assets as a result of a casualty or condemnation event);
     (n) Liens arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien permitted under clauses (k) through
(m) above; provided that (a) such Indebtedness is not secured by any additional
assets (other than replacement assets as a result of a casualty or condemnation
event), and (b) the amount of such Indebtedness secured by any such Lien is not
increase;
     (o) Purchase money Liens securing Permitted Purchase Money Indebtedness (as
defined in Section 6.2); provided, that such Liens shall not apply to any
property of the Borrower or its Subsidiaries (other than replacement assets as a
result of a casualty or condemnation event) other than that purchased with the
proceeds of such Permitted Purchase Money Indebtedness;
     (p) Any Lien securing Indebtedness, neither assumed nor guaranteed by the
Borrower or any of its Subsidiaries nor on which it customarily pays interest,
existing upon real estate or rights in or relating to real estate acquired by
the Borrower for refining, substation, metering station, pump station, storage,
gathering line, transmission line, transportation line, distribution line or for
right-of-way purposes, any Liens reserved in leases for rent and for compliance
with the terms of the leases in the case of leasehold estates, to the extent
that any such Lien referred to in this clause (p) does not materially impair the
use of the Property covered by such Lien for the purposes of which such Property
is held by the Borrower or any of its Subsidiaries;
     (q) Liens arising under ERISA provided that such Liens do not secure
liabilities which, in the aggregate, equal or exceed $5,000,000;
     (r) Any obligations or duties affecting any of the Property of the Borrower
or its Subsidiaries to any municipality or public authority with respect to any
franchise, grant, license or permit which do not materially impair the use of
such Property for the purposes for which it is held;



--------------------------------------------------------------------------------



 



42

     (s) Defects, irregularities and deficiencies in title of any rights of way
or other Property constituting real estate of the Borrower or any Subsidiary
thereof which in the aggregate do not materially impair the use of such rights
of way or other Property constituting real estate for the purposes for which
such rights of way and other Property constituting real estate are held by the
Borrower or any Subsidiary, and defects, irregularities and deficiencies in
title to any Property constituting real estate of the Borrower or its
Subsidiaries, which defects, irregularities or deficiencies have been cured by
possession under applicable statues of limitation;
     (t) Any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
     (u) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower or any of its Subsidiaries on deposit with or in possession of such
bank;
     (v) Liens upon Retail Property not constituting collateral under the
Revolving Credit Facility Documentation (as in effect on the date hereof);
     (w) Liens in favor of counterparties arising in connection with the
Borrower’s or any Subsidiary’s commodity hedging activities, including, without
limitation, hydrocarbon hedging; and
     (x) Liens securing Indebtedness incurred pursuant to Section 6.2(g);
provided, that none of the Borrower’s or any Subsidiary’s Property, other than
Petroleum Inventory directly acquired through the use of those Letters of Credit
described in Section 6.2(g), shall be subject to any such Lien.
          6.4 Limitation on Merger. Merge or consolidate with or into any other
Person, except that a Subsidiary may merge into the Borrower or a Wholly Owned
Subsidiary that is a Guarantor and the Borrower may merge with or into any
Person so long and the Borrower is the surviving Person.
          6.5 Limitation on Disposition of Property. Dispose of any of its
Property (including, without limitation, receivables and leasehold interests),
whether now owned or hereafter acquired, or, in the case of any Subsidiary,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:
     (a) the Disposition of obsolete or worn out property, property no longer
used in the business of the Borrower or its Subsidiaries, or other assets, in
each case in the ordinary course of business;
     (b) the sale of inventory in the ordinary course of business;
     (c) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower
or any Guarantor;



--------------------------------------------------------------------------------



 



43

     (d) Dispositions required as a condition to the receipt of any Governmental
Approval required in connection with the Shell Acquisition; and
     (e) any Asset Sale, provided, that (i) the Property is sold at fair market
value, (ii) at least 75% of the proceeds thereof are in the form of (A) cash and
Cash Equivalents, (B) controlling interests in Capital Stock of any one or more
Persons that own or control assets or property used or useful in the business of
the Borrower or any of the Guarantors, or (C) assets or properties used or
useful in the business of the Borrower or any of the Guarantors, and (iii) the
requirements of Section 2.6(b) are complied with in connection therewith.
          6.6 Limitation on Restricted Payments. Declare or pay any dividend on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of the Borrower or any Subsidiary, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
the Borrower or any Subsidiary, or enter into any derivatives or other
transaction with any financial institution, commodities or stock exchange or
clearinghouse (a “Derivatives Counterparty”) obligating the Borrower or any
Subsidiary to make payments to such Derivatives Counterparty as a result of any
change in market value of any such Capital Stock (collectively, “Restricted
Payments”), except that, so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower may make Restricted Payments in an
aggregate amount prior to the Maturity Date of up to $100,000,000.
          6.7 Limitation on Investments. Make any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
contractual commitments therefor, or to create any Subsidiary or to become or
remain a partner in any partnership or joint venture, or to make any Acquisition
of any Person, except:
     (a) Cash Equivalents;
     (b) Existing Investments in Guarantors and other Investments in existence
on the date hereof and described in Schedule 6.7(b);
     (c) The Shell Acquisition;
     (d) Other Acquisitions or Investments meeting the following requirements,
or otherwise approved by the Required Lenders (each such Acquisition or
Investment constituting a “Permitted Acquisition”):
     (i) immediately before and after the consummation of such Acquisition or
Investment, no Default or Unmatured Default shall have occurred and be
continuing or would result from such Acquisition or Investment, and the
representation and warranty contained in Section 3.11 shall be true both before
and after giving effect to such Acquisition or Investment;
     (ii) such Acquisition or Investment is consummated on a non-hostile basis
pursuant to a negotiated acquisition agreement approved by the board of
directors or other applicable governing body of the seller or entity to be
acquired,



--------------------------------------------------------------------------------



 



44

and no material challenge to such Acquisition or Investment (excluding the
exercise of appraisal rights) shall be pending by any shareholder or director of
the seller or entity to be acquired;
     (iii) immediately before and after making such Acquisition or Investment,
on a pro forma basis (x) Excess Availability (as defined in the Revolving Credit
Facility Documentation as in effect on the date hereof) equals or exceeds 20% of
the Borrowing Base (as defined in the Revolving Credit Facility Documentation as
in effect on the date hereof) then in effect and shall remain equal to or in
excess of 20% for the remainder of the day on which said Acquisition or
Investment is made, and (y) the Consolidated Indebtedness to Capitalization
Ratio as calculated in Section 6.1(a) for the quarter most recently ended does
not exceed 0.60 to 1.00; and
     (iv) with respect to each Permitted Acquisition for which the consideration
paid exceeds $100,000,000, the Borrower shall provide notice thereof to the
Agent at least thirty (30) days prior to the consummation thereof and, promptly
after Agent’s request therefor, Borrower shall deliver to Agent all material
agreements, documents and instruments in respect of such Permitted Acquisition,
including, without limitation, the purchase, sale or transfer agreements
therefor, and pro forma financial information necessary to determine the
Borrower’s and its Subsidiaries’ compliance with the terms of this Agreement
after giving effect to such Permitted Acquisition.
          6.8 Limitation on Transactions with Affiliates. Enter into any
transaction (including, without limitation, the purchase or sale of any Property
or service) with, or make any payment or transfer to, any Affiliate (other than
the Borrower and its Subsidiaries) except in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than the Borrower or such Subsidiary would obtain in a
comparable arm’s-length transaction.
          6.9 Limitation on Subsidiary Covenants. Create or otherwise cause to
become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary (i) to pay dividends or make any other distribution on
its stock, (ii) to pay any Indebtedness or other obligation owed to the Borrower
or any other Subsidiary, (iii) to make loans or advances or other Investments in
the Borrower or any other Subsidiary, or (iv) to sell, transfer or otherwise
convey any of its property to the Borrower or any other Subsidiary.
          6.10 Limitation on Contingent Obligations. Make or suffer to exist any
Contingent Obligation (including, without limitation, any Contingent Obligation
with respect to the obligations of a Subsidiary), except (i) by endorsement of
instruments for deposit or collection in the ordinary course of business,
(ii) the Guarantees, (iii) Contingent Obligations under the Revolving Credit
Facility Documentation (as in effect on the date hereof), (iv) Contingent
Obligations arising in connection with Indebtedness permitted under Section 6.2
and (v) Contingent Obligations in respect of obligations (other than
Indebtedness) entered into in the ordinary course of business.



--------------------------------------------------------------------------------



 



45

          6.11 Limitation on Financial Contracts. Enter into or remain liable
upon any Rate Management Transactions except for those entered into in the
ordinary course of business for bona fide hedging purposes and not for
speculative purposes.
          6.12 Limitation on Repayment of Indebtedness. Make any amendment or
modification to any indenture, note agreement or other agreement, document or
instrument evidencing or governing Subordinated Indebtedness or directly or
indirectly voluntarily prepay, defease, or in substance defease, purchase,
redeem, retire, or otherwise acquire, any Indebtedness unless, with respect to a
prepayment, defeasance, purchase, redemption, retirement or acquisition,
immediately before and after giving effect thereto the Indebtedness Prepayments
Conditions (as defined in the Revolving Credit Agreement as in effect on the
date hereof) have been satisfied.
          6.13 Limitation on Multiemployer Plans. Except as provided in
Schedule 3.9, become a party to a Multiemployer Plan.
SECTION 7. EVENTS OF DEFAULT
          If any of the following events shall occur and be continuing:
     (a) Any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, any Loan, or any certificate
or information delivered in connection with this Agreement or any other Loan
Document shall be false in any material respect on the date as of which made or
deemed made.
     (b) Nonpayment of (i) principal of any Loan when due, or (ii) interest upon
any Loan, or other Obligations under any of the Loan Documents within three
(3) Business Days after such interest or other Obligation becomes due.
     (c) The breach by the Borrower of any of the terms or provisions of
Section 2.6, 5.5, 5.12, 6.2, 6.4, 6.5, 6.6, 6.7, 6.8, 6.11, 6.12 or 6.13.
     (d) The breach by the Borrower (other than a breach which constitutes a
Default under another Section of this Section 7) of:
     (i) Section 6.3 and such breach is not remedied within five (5) Business
Days of the earlier to occur of (x) written notice from the Administrative Agent
or any Lender to the Borrower or (y) an Authorized Officer otherwise has
knowledge of any such breach;
     (ii) Section 5.1(a), 5.1(b), 5.1(c), 5.1(d), 5.4 or 5.7 and such breach is
not remedied within ten (10) Business Days of written notice from the Agent or
any Lender to the Borrower; or
     (iii) any of the other terms or provisions of this Agreement or any Loan
Document which is not remedied within thirty (30) Business Days after the
earlier to occur of (x) written notice from the Administrative Agent or any
Lender to the



--------------------------------------------------------------------------------



 



46

Borrower or (y) an Authorized Officer otherwise has knowledge of any such
breach.
     (e) Failure of the Borrower or any of its Subsidiaries to pay when due any
Material Indebtedness; or the default by the Borrower or any of its Subsidiaries
in the performance (beyond the applicable grace period with respect thereto, if
any) of any term, provision or condition contained in any Material Indebtedness
Agreement, or any other event shall occur or condition exist, the effect of
which default, event or condition is to cause, or to permit the holder(s) of
such Material Indebtedness or the lender(s) under any Material Indebtedness
Agreement to cause, such Material Indebtedness to become due prior to its stated
maturity or any commitment to lend under any Material Indebtedness Agreement to
be terminated prior to its stated expiration date; or any Material Indebtedness
of the Borrower or any of its Subsidiaries shall be declared to be due and
payable or required to be prepaid or repurchased (other than by a regularly
scheduled payment) prior to the stated maturity thereof; or the Borrower or any
of its Subsidiaries shall not pay, or admit in writing its inability to pay, its
debts generally as they become due.
     (f) The Borrower or any of its Subsidiaries shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any corporate or partnership action to authorize or effect any of
the foregoing actions set forth in this clause (f) or (vi) fail to contest in
good faith any appointment or proceeding described in clause (g).
     (g) Without the application, approval or consent of the Borrower or any of
its Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in clause (f)(iv)
shall be instituted against the Borrower or any of its Subsidiaries and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 45 consecutive days.
     (h) Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries which, when taken together with
all other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.
     (i) The Borrower or any of its Subsidiaries shall fail within 30 days to
pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in



--------------------------------------------------------------------------------



 



47

excess of $30,000,000 (or the equivalent thereof in currencies other than
Dollars) in the aggregate, or (ii) nonmonetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not stayed
on appeal or otherwise being appropriately contested in good faith.
     (j) The Unfunded Liabilities of all Single Employer Plans shall exceed
$75,000,000 in the aggregate, or any Reportable Event shall occur in connection
with any Plan.
     (k) Any Change of Control shall occur.
     (l) The Borrower or any of its Subsidiaries shall (i) be the subject of any
proceeding or investigation pertaining to the release by the Borrower, any of
its Subsidiaries or any other Person of any toxic or hazardous waste or
substance into the environment, or (ii) violate any Environmental Law, which, in
the case of an event described in clause (i) or clause (ii), would reasonably be
expected to result in a Material Adverse Effect.
     (m) Any Loan Document shall fail to remain in full force or effect or any
action shall be taken by the Borrower or any Guarantor to discontinue or to
assert the invalidity or unenforceability of any Loan Document or any Lien in
favor of the Administrative Agent under the Loan Documents, or such Lien shall
not have the priority contemplated by the Loan Documents.
     (n) An event (such event, an “Off-Balance Sheet Trigger Event”) shall occur
which (i) permits the investors or purchasers in respect of Off-Balance Sheet
Liabilities of the Borrower or any Affiliate of the Borrower to require the
amortization or liquidation of such Off-Balance Sheet Liabilities and (x) such
Off-Balance Sheet Trigger Event shall not be remedied or waived within the later
to occur of the tenth day after the occurrence thereof or the expiry date of any
grace period related thereto under the agreement evidencing such Off-Balance
Sheet Liabilities, or (y) such investors shall require the amortization or
liquidation of such Off-Balance Sheet Liabilities as a result of such
Off-Balance Sheet Trigger Event, (ii) results in the termination of
reinvestments of collections or proceeds of receivables and related assets under
the agreements evidencing such Off-Balance Sheet Liabilities other than as a
result of the termination or expiration of the agreement creating such
Off-Balance Sheet Liability upon maturity, or (iii) causes or otherwise permits
the replacement or substitution of the Borrower or any Affiliate thereof as the
servicer under the agreements evidencing such Off-Balance Sheet Liabilities;
provided, however, that this clause (n) shall not apply on any date with respect
to any voluntary request by the Borrower or an Affiliate thereof for an
above-described amortization, liquidation, or termination of reinvestments so
long as the aforementioned investors or purchasers cannot independently require
on such date such amortization, liquidation or termination of reinvestments.
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan



--------------------------------------------------------------------------------



 



48

Documents shall immediately become due and payable, and (B) if such event is any
other Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable.
SECTION 8. GUARANTEE
          8.1 Guarantee(a) . (a) The Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantee to the Administrative Agent, for the
ratable benefit of the Lenders and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment by the Borrower when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.
          (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 8.2).
          (c) Each Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 8 or affecting the
rights and remedies of the Agents or any Lender hereunder.
          (d) The guarantee contained in this Section 8 shall remain in full
force and effect until all the Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 8 shall have been satisfied by
payment in full, notwithstanding that from time to time during the term of this
Agreement the Borrower may be free from any of its Obligations.
          (e) No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Agent or any
Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Obligations or any payment received or collected from such
Guarantor in respect of the Obligations), remain liable for the Obligations up
to the maximum liability of such Guarantor hereunder until the Obligations are
paid in full.
          8.2 Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 8.3. The provisions of
this Section 8.2 shall in no respect limit the obligations and liabilities of
any



--------------------------------------------------------------------------------



 



49

Guarantor to the Agents and the Lenders, and each Guarantor shall remain liable
to the Agents and the Lenders for the full amount guaranteed by such Guarantor
hereunder.
          8.3 No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by any Agent
or any Lender, no Guarantor shall be entitled to be subrogated to any of the
rights of any Agent or any Lender against the Borrower or any other Guarantor or
any guarantee or right of offset held by any Agent or any Lender for the payment
of the Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Agents and the Lenders by the Borrower on account of the Obligations are
paid in full. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by such Guarantor in trust for the
Agents and the Lenders, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to the
Administrative Agent in the exact form received by such Guarantor (duly indorsed
by such Guarantor to the Administrative Agent, if required), to be applied
against the Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.
          8.4 Amendments, etc. with respect to the Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by any Agent or
any Lender may be rescinded by such Agent or such Lender and any of the
Obligations continued, and the Obligations, or the liability of any other Person
upon or for any part thereof, or any guarantee therefor or right of offset with
respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by any Agent or any Lender, and this Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Required Lenders or all Lenders, as the case
may be) may deem advisable from time to time, and any guarantee or right of
offset at any time held by any Agent or any Lender for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Agents nor any Lender shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Obligations or for
the guarantee contained in this Section 8 or any property subject thereto.
          8.5 Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by any Agent or any Lender upon
the guarantee contained in this Section 8 or acceptance of the guarantee
contained in this Section 8; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 8; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Agents and the Lenders, on the other hand, likewise shall
be conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 8. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Obligations.
Each Guarantor understands



--------------------------------------------------------------------------------



 



50

and agrees that the guarantee contained in this Section 8 shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(1) the validity or enforceability of any other provision of this Agreement or
any other Loan Document, any of the Obligations or any guarantee or right of
offset with respect thereto at any time or from time to time held by any Agent
or any Lender, (2) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower or any other Person against any Agent or any Lender, or (3) any
other circumstance whatsoever (with or without notice to or knowledge of the
Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Obligations,
or of such Guarantor under the guarantee contained in this Section 8, in
bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, any
Agent or any Lender may, but shall be under no obligation to, make a similar
demand on or otherwise pursue such rights and remedies as it may have against
the Borrower, any other Guarantor or any other Person or against any guarantee
for the Obligations or any right of offset with respect thereto, and any failure
by any Agent or any Lender to make any such demand, to pursue such other rights
or remedies or to collect any payments from the Borrower, any other Guarantor or
any other Person or to realize upon any such guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Agent or any Lender against any Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.
          8.6 Reinstatement. The guarantee contained in this Section 8 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by any Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.
          8.7 Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars at the Payment Office.
SECTION 9. THE AGENTS
          9.1 Appointment. Each Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender under this Agreement and the
other Loan Documents, and each Lender irrevocably authorizes each Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary



--------------------------------------------------------------------------------



 



51

relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent.
          9.2 Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
          9.3 Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
          9.4 Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Loan Parties), independent accountants and other
experts selected by such Agent. The Agents may deem and treat the payee of any
Note as the owner thereof for all purposes unless such Note shall have been
transferred in accordance with Section 10.6 and all actions required by such
Section in connection with such transfer shall have been taken. Each Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders or any other instructing group of Lenders specified by this
Agreement) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the other Loan Documents in accordance
with a request of the Required Lenders (or, if so specified by this Agreement,
all Lenders or any other instructing group of Lenders specified by this
Agreement), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.



--------------------------------------------------------------------------------



 



52

          9.5 Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent shall have received notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
shall receive such a notice, the Administrative Agent shall give notice thereof
to the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.
          9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither any of the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of such Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.
          9.7 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), for, and to save each Agent harmless from and against, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against such Agent in any way relating to
or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated



--------------------------------------------------------------------------------



 



53

by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from such Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.
          9.8 Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.
          9.9 Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 7(a) or Section
7(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. The Syndication Agent may, at
any time, by notice to the Lenders and the Administrative Agent, resign as
Syndication Agent hereunder, whereupon the duties, rights, obligations and
responsibilities of the Syndication Agent hereunder shall automatically be
assumed by, and inure to the benefit of, the Administrative Agent, without any
further act by the Syndication Agent, the Administrative Agent or any Lender.
After any retiring Agent’s resignation as Agent, the provisions of this
Section 8 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement and the other Loan
Documents.
          9.10 Authorization to Release Guarantees. The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to effect any release of
Guarantees contemplated by Section 10.15.
          9.11 The Arrangers. The Arrangers, in their respective capacities as
such, shall have no duties or responsibilities, nor shall any such Person incur
any liability, under this Agreement and the other Loan Documents.



--------------------------------------------------------------------------------



 



54

SECTION 10. MISCELLANEOUS
          10.1 Amendments and Waivers. Neither this Agreement or any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Agents and each Loan
Party party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as may be
specified in the instrument of waiver, any of the requirements of this Agreement
or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:
     (i) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Loan, reduce the stated rate of any interest or fee payable under
this Agreement (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders) and (y) that any amendment or modification
of defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Commitment of any Lender, or release
all or substantially all of the Guarantors from their Guarantees, in each case
without the consent of each Lender directly affected thereby;
     (ii) amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders, or consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, in each case without the
consent of all the Lenders;
     (iii) amend, modify or waive any provision of Section 8, or any other
provision affecting the rights, duties or obligations of any Agent, without the
consent of any Agent directly affected thereby;
     (iv) amend, modify or waive any provision of Section 2.12 without the
consent of each Lender directly affected thereby;
     (v) impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 10.6.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future



--------------------------------------------------------------------------------



 



55

holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Agents shall be restored to their former position and rights hereunder
and under the other Loan Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon. Any such waiver, amendment, supplement or modification shall
be effected by a written instrument signed by the parties required to sign
pursuant to the foregoing provisions of this Section; provided, that delivery of
an executed signature page of any such instrument by facsimile transmission
shall be effective as delivery of a manually executed counterpart thereof.
          For the avoidance of doubt, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and each Loan Party to each relevant
Loan Document (x) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof (collectively,
the “Additional Extensions of Credit”) to share ratably in the benefits of this
Agreement and the other Loan Documents with the Loans and the accrued interest
and fees in respect thereof and (y) to include appropriately the Lenders of any
additional extensions of credit in any determination of the Required Lenders;
provided, however, that no such amendment shall permit the Additional Extensions
of Credit to share ratably with or with preference to the Loans in the
application of mandatory prepayments without the consent of the Required
Lenders.
          10.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed (a) in the case of the Borrower and the Agents, as follows
and (b) in the case of the Lenders, as set forth in an administrative
questionnaire delivered to the Administrative Agent or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and
Acceptance, in such Assignment and Acceptance or (c) in the case of any party,
to such other address as such party may hereafter notify to the other parties
hereto:

         
 
  The Borrower:   Tesoro Corporation
 
      300 Concord Plaza Drive
 
      San Antonio, TX 78216
 
      Attention: Chief Financial Officer
 
      (with a copy to General Counsel)
 
      Telecopy: 210-283-2345
 
      Telephone: 210-283-2440
 
       
 
  The Administrative Agent:   Lehman Commercial Paper Inc.
 
      745 Seventh Avenue, 16th Floor
 
      New York, New York 10019
 
      Attention: Maritza Ospina
 
      Telecopy: 646-758-4648
 
      Telephone: 212-526-6590



--------------------------------------------------------------------------------



 



56

         
 
  The Syndication Agent:   JPMorgan Chase Bank, National Association
 
      10 South Dearborn, 7th Floor
 
      Chicago, IL 60603-2003
 
      Attention: Cely Navarro
 
      Telecopy: 312-385-7107
 
      Telephone: 312-385-7058

provided that any notice, request or demand to or upon any Agent or any Lender
shall not be effective until received.
          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          10.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
          10.4 Survival of Representations and Warranties. All representations
and warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          10.5 Payment of Expenses. The Borrower agrees (a) to pay or reimburse
the Agents and Arrangers for all their reasonable out-of-pocket costs and
expenses incurred in connection with the syndication of the Facility (other than
fees payable to syndicate members) and the development, preparation and
execution of, and any amendment, supplement, waiver or modification to, this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and disbursements and other charges of Simpson Thacher &
Bartlett LLP and the charges of Intralinks, (b) to pay or reimburse each Lender
and the Agents for all their costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any other documents prepared in connection herewith or therewith,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and disbursements and other charges of in-house counsel) to
each Lender and of counsel to the Agents, (c) to pay, indemnify, or reimburse
each Lender and the Agents for, and hold each Lender and the Agents harmless
from, any and all recording and filing fees and any and all liabilities with



--------------------------------------------------------------------------------



 



57

respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify or
reimburse each Lender, each Agent, each Arranger, their respective affiliates,
and their respective officers, directors, trustees, employees, advisors, agents
and controlling persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever incurred by an Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or the use or proposed use of the proceeds thereof, (iii) any actual or alleged
presence or release of Materials of Environmental Concern on or from any
property owned, occupied or operated by the Borrower or any of its Subsidiaries,
or any violation of, non-compliance with or liability under any Environmental
Laws related in any way to the Borrower or any of its Subsidiaries or any or
their respective properties, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by any
third party or by the Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities (A) result from a claim
brought by an Indemnitee against one or more other Indemnitees (other than with
respect to the enforcement of the indemnification obligations hereunder) or (B)
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence, willful misconduct or
bad faith of such Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by unauthorized persons of Information or other materials
sent through electronic, telecommunications or other information transmission
systems that are intercepted by such persons or for any special, indirect,
consequential or punitive damages in connection with the Facility. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries so to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section shall be payable not later than 30 days after the Borrower’s
receipt of written demand therefor and statements containing reasonable detail
of the amounts (and the nature thereof) demanded thereby. Statements payable by
the Borrower pursuant to this Section shall be submitted to Chief Financial
Officer (Telephone No. 210-283-2345) (Fax No. 210-283-2440) with a copy to
General Counsel, at the address of the Borrower set forth in Section 10.2, or to
such other Person or address as may be hereafter designated by the Borrower in a
notice to the Administrative Agent. The agreements in this Section shall survive
repayment of the Loans and all other amounts payable hereunder.



--------------------------------------------------------------------------------



 



58

          10.6 Successors and Assigns; Participations and Assignments. (a) This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Agents, all future holders of the Loans and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Agents and each Lender.
          (b) Any Lender may, without the consent of the Borrower, in accordance
with applicable law, at any time sell to one or more banks, financial
institutions or other entities (each, a “Participant”) participating interests
in any Loan owing to such Lender, any Commitment of such Lender or any other
interest of such Lender hereunder and under the other Loan Documents. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan for all purposes under this Agreement and the other Loan Documents, and the
Borrower and the Agents shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents. In no event shall any Participant under
any such participation have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except to the extent that such amendment, waiver or consent
would require the consent of all Lenders or each affected Lender pursuant to
Section 10.1. The Borrower agrees that if amounts outstanding under this
Agreement and the Loans are due or unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall, to the maximum extent permitted by applicable law, be deemed
to have the right of setoff in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 10.7(a) as fully as if such Participant
were a Lender hereunder. The Borrower also agrees that each Participant shall be
entitled to the benefits of Sections 2.13, 2.14 and 2.15 with respect to its
participation in the Commitments and the Loans outstanding from time to time as
if such Participant were a Lender; provided that, in the case of Section 2.14,
such Participant shall have complied with the requirements of said Section, and
provided, further, that no Participant shall be entitled to receive any greater
amount pursuant to any such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred.
          (c) Any Lender (an “Assignor”) may, in accordance with applicable law
and upon written notice to the Administrative Agent, at any time and from time
to time assign to any Lender, any lender under the Revolving Credit Facility, or
any affiliate or Related Fund thereof or, with the consent of the Borrower
(which shall not be unreasonably withheld or delayed), to an additional bank,
financial institution or other entity (an “Assignee”) all or any part of its
rights and obligations under this Agreement pursuant to an Assignment and
Acceptance, substantially in the form of Exhibit C, executed by such Assignee
and such Assignor (and, where the consent of the Borrower is required pursuant
to the foregoing provisions, by the Borrower and such other Persons) and
delivered to the Administrative Agent for its acceptance and recording in the
Register; provided that no consent of the Borrower shall be required for any
assignment if any Event of Default has occurred and is continuing; provided,
further, that no such assignment to an



--------------------------------------------------------------------------------



 



59

Assignee (other than any Lender or any affiliate or Related Fund thereof) shall
be in an aggregate principal amount of less than $5,000,000 (other than in the
case of an assignment of all of a Lender’s interests under this Agreement),
unless otherwise agreed by the Borrower and the Administrative Agent. Upon such
execution, delivery, acceptance and recording, from and after the effective date
determined pursuant to such Assignment and Acceptance, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with Commitments and/or Loans as set forth therein, and (y) the Assignor
thereunder shall, to the extent provided in such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of an Assignor’s rights and obligations
under this Agreement, such Assignor shall cease to be a party hereto, except as
to Section 2.13, 2.14 and 10.5 in respect of the period prior to such effective
date). Notwithstanding any provision of this Section, the consent of the
Borrower shall not be required for any assignment that occurs at any time when
any Event of Default shall have occurred and be continuing. For purposes of the
minimum assignment amounts set forth in this paragraph, multiple assignments by
two or more Related Funds shall be aggregated.
          (d) The Administrative Agent shall, on behalf of the Borrower,
maintain at its address referred to in Section 10.2 a copy of each Assignment
and Acceptance delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, each Agent and the Lenders shall treat each Person whose name
is recorded in the Register as the owner of the Loans and any Notes evidencing
such Loans recorded therein for all purposes of this Agreement. Any assignment
of any Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide). Any assignment or transfer of all or part of a
Loan evidenced by a Note shall be registered on the Register only upon surrender
for registration of assignment or transfer of the Note evidencing such Loan,
accompanied by a duly executed Assignment and Acceptance; thereupon one or more
new Notes in the same aggregate principal amount shall be issued to the
designated Assignee, and the old Notes shall be returned by the Administrative
Agent to the Borrower marked “canceled”. The Register shall be available for
inspection by the Borrower or any Lender (with respect to any entry relating to
such Lender’s Loans) at any reasonable time and from time to time upon
reasonable prior notice.
          (e) Upon its receipt of an Assignment and Acceptance executed by an
Assignor and an Assignee (and, in any case where the consent of any other Person
is required by Section 10.6(c), by each such other Person) together with payment
to the Administrative Agent of a registration and processing fee of $3,500
(treating multiple, simultaneous assignments by or to two or more Related Funds
as a single assignment) (unless otherwise agreed to by the Administrative
Agent), the Administrative Agent shall (i) promptly accept such Assignment and
Acceptance and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Borrower. On or prior to such effective date, the
Borrower, at its own expense, upon request, shall execute and deliver to the
Administrative Agent (in exchange for the applicable Notes of the assigning
Lender) new applicable Notes to the order of such Assignee in an amount equal to
the applicable Loans assumed or acquired by it pursuant to such Assignment and
Acceptance and, if



--------------------------------------------------------------------------------



 



60

the Assignor has retained Loans, upon request, new Notes to the order of the
Assignor in an amount equal to the applicable Loans retained by it hereunder.
Such new Note or Notes shall be dated the Closing Date and shall otherwise be in
the form of the Note or Notes replaced thereby.
          (f) For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests in Loans and Notes, including, without
limitation, any pledge or assignment by a Lender of any Loan or Note to any
Federal Reserve Bank in accordance with applicable law.
          (g) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any state thereof. In addition,
notwithstanding anything to the contrary in this Section 10.6(g), any SPC may
(A) with notice to, but without the prior written consent of, the Borrower and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting Lender, or with
the prior written consent of the Borrower and the Administrative Agent (which
consent shall not be unreasonably withheld) to any financial institutions
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans, and (B) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC; provided that non-public information with
respect to the Borrower may be disclosed only with the Borrower’s consent which
will not be unreasonably withheld. This paragraph (g) may not be amended without
the written consent of any SPC with Loans outstanding at the time of such
proposed amendment.
          10.7 Adjustments; Set-off. (a) Except to the extent that this
Agreement provides for payments to be allocated to a particular Lender, if any
Lender (a “Benefitted Lender”) shall at any time receive any payment of all or
part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 7(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Obligations, such Benefitted
Lender shall purchase for cash from the other Lenders a



--------------------------------------------------------------------------------



 



61

participating interest in such portion of each such other Lender’s Obligations,
or shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
          10.8 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
          10.9 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          10.10 Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Agents, the Arrangers and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Arrangers, any
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.
          10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          10.12 Submission To Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:



--------------------------------------------------------------------------------



 



62

     (a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
          10.13 Acknowledgments. The Borrower hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b) neither the Arrangers, any Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Arrangers, the Agents and the Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arrangers, the Agents and the Lenders or among the Borrower and the Lenders.
          10.14 Confidentiality. Each of the Agents and the Lenders agrees to
keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any
Lender, subject to the confidentiality provisions of this Section, from
disclosing any such information (a) to the Arrangers, any Agent, any other
Lender or any affiliate of any thereof, (b) to any Participant or Assignee
(each, a “Transferee”) or prospective Transferee that agrees to comply with the
provisions of this Section or substantially equivalent provisions, (c) to any of
its employees, directors, agents, attorneys, accountants and other



--------------------------------------------------------------------------------



 



63

professional advisors who agree to comply with the provisions of this Section or
substantially equivalent provisions, (d) to any financial institution that is a
direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section), (e) upon the request or demand of
any Governmental Authority having jurisdiction over it, (f) in response to any
order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (g) in connection with any
litigation or similar proceeding, (h) that has been publicly disclosed other
than in breach of this Section, (i) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender or (j) in
connection with the exercise of any remedy hereunder or under any other Loan
Document.
          10.15 Release of Guarantee Obligations.
     (a) Notwithstanding anything to the contrary contained herein or in any
other Loan Document, upon request of the Borrower in connection with any
Disposition of Property permitted by the Loan Documents, the Administrative
Agent shall take such actions as shall be required to release any guarantee
obligations under any Loan Document of any Person being Disposed of in such
Disposition, to the extent necessary to permit consummation of such Disposition
in accordance with the Loan Documents.
     (b) Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Obligations have been paid in full, all Commitments have
terminated or expired, upon request of the Borrower, the Administrative Agent
shall take such actions as shall be required to release all guarantee
obligations under any Loan Document. Any such release of guarantee obligations
shall be deemed subject to the provision that such guarantee obligations shall
be reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.
          10.16 Accounting Changes. In the event that any “Accounting Change”
(as defined below) shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then the Borrower and the Administrative Agent agree to enter into negotiations
in order to amend such provisions of this Agreement so as to equitably reflect
such Accounting Change with the desired result that the criteria for evaluating
the Borrower’s financial condition shall be the same after such Accounting
Change as if such Accounting Change had not been made. Until such time as such
an amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation,



--------------------------------------------------------------------------------



 



64

pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC.
          10.17 WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.



--------------------------------------------------------------------------------



 



65

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

                  TESORO CORPORATION    
 
           
 
  By:   /s/ Otto C. Schwethelm     
 
     
 
Name: Otto C. Schwethelm    
 
      Title: Vice President, Finance and Treasurer    



--------------------------------------------------------------------------------



 



 

                  SUBSIDIARY GUARANTORS:    
 
                KENAI PIPE LINE COMPANY         SMILEY’S SUPER SERVICE, INC.    
    TESORO ALASKA COMPANY         TESORO ALASKA PIPELINE
      COMPANY         TESORO AVIATION COMPANY         TESORO COMPANIES, INC.    
    TESORO ENVIRONMENTAL RESOURCES
      COMPANY         TESORO HIGH PLAINS PIPELINE
      COMPANY         TESORO MARITIME COMPANY         TESORO NORTHSTORE COMPANY
        TESORO REFINING AND MARKETING
      COMPANY         TESORO SIERRA PROPERTIES, LLC         TESORO SOUTH COAST
COMPANY,
      LLC         TESORO TRADING COMPANY         TESORO VOSTOK COMPANY        
TESORO WASATCH, LLC         TESORO WEST COAST COMPANY,
      LLC            
 
  By:   /s/ Otto C. Schwethelm     
 
     
 
Name: Otto C. Schwethelm    
 
      Title: Vice President, Finance and Treasurer                 TESORO
FINANCIAL SERVICES
      HOLDING COMPANY            
 
  By:   /s/ Charles L. Magee     
 
     
 
Name: Charles L. Magee    
 
      Title: President                 GOLD STAR MARITIME COMPANY
TESORO FAR EAST MARITIME
      COMPANY            
 
  By:   /s/ Gregory A. Wright     
 
     
 
Name: Gregory A. Wright    
 
      Title: Executive Vice President and
          Chief Financial Officer                 TESORO HAWAII CORPORATION    
       
 
  By:   /s/ Gregory A. Wright     
 
     
 
Name: Gregory A. Wright    
 
      Title: Executive Vice President, Chief
          Financial Officer and Treasurer            



--------------------------------------------------------------------------------



 



 

                  LEHMAN BROTHERS INC.,
as Arranger    
 
           
 
  By:   /s/ Claire O’Connor     
 
     
 
Name: Claire O’Connor    
 
      Title: Managing Director    



--------------------------------------------------------------------------------



 



 

                  J.P. MORGAN SECURITIES INC.,
as Arranger    
 
           
 
  By:   /s/ Helen A. Carr     
 
     
 
   
 
      Name: Helen A. Carr    
 
      Title: Managing Director    



--------------------------------------------------------------------------------



 



 

                  LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent    
 
           
 
  By:   /s/ Claire O’Connor     
 
     
 
Name: Claire O’Connor    
 
      Title: Managing Director    



--------------------------------------------------------------------------------



 



 

                  JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION,
as Syndication Agent    
 
           
 
  By:   /s/ Helen A. Carr     
 
     
 
   
 
      Name: Helen A. Carr    
 
      Title: Managing Director    



--------------------------------------------------------------------------------



 



 

                  LEHMAN COMMERCIAL PAPER INC.,
as Lender    
 
           
 
  By:   /s/ Claire O’Connor     
 
     
 
Name: Claire O’Connor    
 
      Title: Managing Director    



--------------------------------------------------------------------------------



 



 

                  JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION,
as Lender    
 
           
 
  By:   /s/ Helen A. Carr     
 
     
 
Name: Helen A. Carr
Title:   Managing Director    

 